Exhibit 10.1
*Text Omitted and Filed Separately with the Securities and Exchange Commission
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2




  
SCALE-UP AND COMMERCIAL SUPPLY AGREEMENT
BY AND AMONG
3M COMPANY AND 3M INNOVATIVE PROPERTIES COMPANY
AND
RADIUS HEALTH, INC.




[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------








SCALE-UP AND COMMERCIAL SUPPLY AGREEMENT
THIS SCALE-UP AND COMMERCIAL SUPPLY AGREEMENT (this “Agreement”), effective as
of February 27, 2018 (“Effective Date”) is by and among 3M COMPANY, a Delaware
company, acting through its Drug Delivery Systems Division, having a principal
place of business at 3M Center, St. Paul, Minnesota 55144 (“3M COMPANY”) and 3M
INNOVATIVE PROPERTIES COMPANY, a Delaware Company, having a principal place of
business at 3M Center, St. Paul Minnesota 55144 (“3M IPC”), (3M COMPANY and 3M
IPC collectively “3M”), on the one hand, and Radius Health, Inc., a Delaware
company having a principal place of business at 950 Winter Street, Waltham MA
02451 (“RADIUS”), on the other hand. 3M and RADIUS shall be referred to
individually as a “Party” and collectively as “Parties” in this Agreement.
WHEREAS, 3M, through its Drug Delivery Systems Division, has experience,
expertise and rights in technology relating to formulating, developing and
manufacturing transdermal drug delivery systems, including its proprietary solid
microstructured transdermal technology;
WHEREAS, RADIUS has experience and expertise in the research, development and
commercialization of pharmaceutical products, including its proprietary compound
abaloparatide;
WHEREAS, the Parties are currently conducting work to develop and commercialize
Product (defined below) and Applicator (defined below) under a Development
Agreement (defined below), and now wish to enter into this Agreement for
manufacturing scale-up, Phase III Study (defined below) clinical supplies, and
commercial supply of such Product and Applicator;
WHEREAS, 3M is willing to scale-up and manufacture Phase III Study clinical
supplies and commercial supply of Product and Applicator subject to the terms of
this Agreement; and
WHEREAS, 3M plans to use CMOs (defined below) for the manufacture of Product and
Applicator and, at this time, 3M plans to use Patheon as the Product CMO and
Freudenberg Medical as the Applicator CMO.
NOW, THEREFORE, in consideration of the foregoing premises, which are made a
part of this Agreement, and the mutual promises, undertakings, terms, conditions
and covenants set forth in this Agreement, the Parties agree as follows:
1.
DEFINITIONS

1.1
“3M Arising IP” means all Inventions and Intellectual Property Rights,
regardless of the identity of the Inventor or Inventors, that arise from
activities under this Agreement or the Development Agreement and are (A)
directed to transdermal, intradermal, or microneedle delivery technology,
including, without limitation, microneedle devices, patches, Patch, components,
arrays, applicators, Applicator, manufacturing, coatings, formulations useful
with any of the foregoing, packaging for any of the foregoing, or methods of
making or






--------------------------------------------------------------------------------





using any of the foregoing, or (B) improvements of 3M Background IP, but in each
case ((A)-(B)), excluding (i) 3M Background IP, (ii) RADIUS Background IP, (iii)
RADIUS Arising IP, or (iv) Joint Arising IP.

1.2
“3M Background IP” means all Intellectual Property Rights owned or Controlled by
3M or its Affiliates (A) as of the Effective Date or (B) during the Term that
arise outside of the activities conducted under this Agreement or the
Development Agreement.

1.3
“Affiliate” means any company, firm or other entity that, now or in the future:
(A) controls or comes to control, or (B) is or becomes under common control with
or controlled by the relevant entity by ownership, direct or indirect, provided
that (C) such company, firm, or other entity is only an Affiliate for as long as
(A) or (B) applies. For purposes of this definition “control” shall mean the
ownership of at least fifty percent (50%) of the shares of voting share capital
of an entity or any other comparable equity or ownership interest. For the
purpose of this Agreement, the terms “3M” and “RADIUS” shall include each
Affiliate of the respective Party.

1.4
“Annual Net Sales” means Net Sales recorded in a given Calendar Year.

1.5
“Applicable Law” means all local, state, national, and international statutes,
rulings, regulations, ordinances, and governmental directives, including,
without limitation, those pertaining to regulation of drugs (e.g., FDCA),
anti-bribery (e.g., U.S. Foreign Corrupt Practices Act, U.K. Bribery Act), money
laundering, competition, regulation of trade, the environment, transportation,
safety, health, and employment that apply to each Party, either Party’s
business, and the Product, Applicator and/or services to which this Agreement
relate.

1.6
“Applicator” means 3M’s proprietary device that is used for the application of
the Product for patient use.

1.7
“Batch Documentation” means a complete copy of the approved executed Batch
Record, master Batch Record, release testing results, Certificate of Analysis
for Product or Applicator, as applicable, and Certificate of Compliance for
Product and Applicator, as applicable.

1.8
“Batch Record” means a manufacturing record for a single cycle of Manufacture
generated by 3M and/or the CMO concurrently with the production of a specific
batch such that successive steps in such processes are documented.

1.9
“Business Day” means a day other than (a) a Saturday or a Sunday or (b) a bank
or other public holiday in St. Paul, Minnesota or Boston, Massachusetts.

1.10
“Calendar Year” means each successive period of twelve (12) months commencing on
January 1 and ending on December 31.



3
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







1.11
“Certificate of Analysis” means a document that is signed by 3M’s and/or the
CMO’s authorized quality representative describing Specifications for, test
methods applied to, and a certification of cGMP compliance for a batch of
Product or Applicator, as applicable, and the results of testing.

1.12
“Certificate of Compliance” means a document that is signed by 3M’s and/or the
CMO authorized quality representative certifying that a particular batch of
Product or Applicator, as applicable, was Manufactured in accordance with cGMP
(if applicable), all other Applicable Law, and the Specifications.

1.13
“cGMP” means current good manufacturing practices, including the regulations
promulgated by the FDA under the FDCA, 21 C.F.R. Part 210 et seq., as amended
from time to time, applicable guidance documents issued by the FDA, EC Directive
2003/94/EC and EMA guidance documents, applicable documents developed by the
International Conference on Harmonization (ICH) to the extent that they are
applicable to Product or Applicator, as applicable, and the Parties hereunder,
and comparable laws or regulations applicable to the manufacture and testing of
pharmaceutical materials under Applicable Laws.

1.14
“CMC” means Chemistry, Manufacture and Controls.

1.15
“CMOs” means the third-party contract manufacturer that will conduct the [*] and
packaging operations for Product (“Product CMO”) and the third-party contract
manufacturer that will manufacture the Applicator (“Applicator CMO”), as
applicable. “CMO” means either the Product CMO or Applicator CMO, as applicable.

1.16
“Commercialize” or “Commercialization” means any and all activities directed to
marketing, promoting, distributing, offering for sale, selling, importing and
exporting the Product or Applicator.

1.17
“Commercially Reasonable Efforts” means, with respect to a Party, the efforts
and resources typically used by such Party to perform the obligation at issue,
which efforts will not be less than those efforts made with respect to other
products at a similar stage of development or in a similar stage of product
life, with similar developmental risk profiles, of similar market and commercial
potential, taking into account the proprietary position of the products, the
regulatory structure involved, Regulatory Authority-approved labeling, product
profile, the profitability of the applicable products, issues of safety and
efficacy, the likely timing of the product’s entry into the market, the
likelihood of receiving Regulatory Approval, and other relevant scientific,
technical and commercial factors.

1.18
“Compound” means abaloparatide drug substance.

1.19
“Confidential Information” means all technical and business information,
including but not limited to Regulatory Filings, know-how, formulations,
components, specifications,



4
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





manufacturing and testing information, clinical data, Compound, Product, Patch,
the Applicator, business plans, marketing plans, financial information, pricing
information and studies, unpublished patent information, and relevant clinical
and regulatory programs, disclosed by one Party to the other under this
Agreement (or as previously provided under confidentiality obligations in any
previous agreements between the Parties pertaining to Product, such prior
confidentiality agreements between the Parties to remain fully in effect) or
produced during performance of the work hereunder, stamped “Confidential” and
all unlabeled information which by its nature is normally and reasonably
considered confidential which either Party provides to the other hereunder.
1.20
“Control” or “Controlled” means, with respect to any Intellectual Property
Rights that a specified Party (or both Parties, as the case may be) or its
Affiliates has the right to make the assignments or to grant the licenses,
sublicenses or other rights to such Intellectual Property Rights as provided for
in this Agreement, in each case without violating the terms of any agreement
with any Third Party in existence as of the time such Party would be required to
grant such license, sublicense or other right.

1.21
“Cost of Goods Sold” means 3M’s actual costs for overhead, labor, raw material,
and/or component costs directly related to the Manufacture of Product or
Applicator, as applicable, calculated in accordance with 3M’s internal
accounting policies and principles, and the cost of services supplied to 3M by
Third Parties which are directly related to the Manufacture of Product or
Applicator, as applicable. Overhead costs are to be allocated to production
using an appropriate key, such as space occupied, headcount, or another
activity-based method, in a manner consistent with 3M’s internal accounting
policies and principles. Allocable overhead shall not include any [*]. 3M’s Cost
of Goods Sold shall be determined and allocated to the Product or Applicator, as
applicable, in accordance with GAAP, consistently applied.

1.22
“Develop” and “Development” means any and all clinical drug development
activities conducted before or after obtaining Regulatory Approval that are
reasonably related to or leading to the development, preparation, and submission
of data and information to a Regulatory Authority for the purpose of obtaining,
supporting or expanding Regulatory Approval, including all activities related to
pharmacokinetic profiling, design and conduct of clinical studies, regulatory
affairs, statistical analysis, report writing, and regulatory filing creation
and submission (including the services of outside advisors and consultants in
connection therewith).

1.23
“Development Agreement” means the Development and Clinical Supplies Agreement
dated June 19, 2009, including any duly executed amendment or extensions
thereto.

1.24
“DMF” means any drug master file filed with the FDA, and any equivalent filing
in other countries or regulatory jurisdictions, or any other comparable
mechanism for achieving the purposes of a DMF in any jurisdiction where there is
no DMF-equivalent.



5
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







1.25
“FDCA” means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§301 et seq.,
as amended from time to time.

1.26
“Ex-U.S. Territory” means all countries in the world excluding the U.S.

1.27
“First Commercial Sale” means, with respect to a country, the first sale of
Product to a Third Party by or on behalf of RADIUS or its Affiliates or
(sub)licensees within such country, after all Regulatory Approvals and any
pricing or reimbursement approvals, if necessary, have been obtained in such
country.

1.28
“GAAP” means generally accepted accounting principles in the U.S., consistently
applied throughout the specified period.

1.29
“[*]” means, with respect to Product or Applicator, as applicable, the sum of
the supply prices for Product or Applicator, as applicable, paid in a given
period (collectively, “3M Sales”) [*].

1.30
“Intellectual Property Rights” means all Patents, copyrights, trade secrets,
Know-How, design rights, database rights, domain name rights and any other
intellectual property rights (registered or unregistered) throughout the world.

1.31
“Invention” means any invention, discovery, development, art, machine,
manufacture, process, design, composition of matter, method of use, method of
manufacture, or any new and useful improvement, modification or enhancement
thereof, whether or not patentable or copyrightable, together with all
associated Intellectual Property Rights.

1.32
“Inventor” or “Inventors” mean the inventor, inventors, author or authors, under
the applicable laws of the United States, of Inventions.

1.33
“Joint Arising IP” means all Inventions and Intellectual Property Rights,
regardless of the identity of the Inventor or Inventors, that (A) is directed to
the combination of (i) the Compound and (ii) transdermal, intradermal, or
microneedle delivery technology, including without limitation microneedle
devices, patches, Patch, components, arrays, applicators, Applicator,
manufacturing, coatings, formulations useful with any of the foregoing,
packaging for any of the foregoing, and methods of making or using any of the
foregoing, or (B) arise from activities under this Agreement or the Development
Agreement and having both 3M and RADIUS Inventors, in each case ((A)-(B)),
excluding (a) 3M Background IP, (b) RADIUS Background IP, (c) RADIUS Arising IP,
and (d) 3M Arising IP. By way of example only, Joint Arising IP include
Inventions directed to (1) the combination of the Compound and the Patch, (2) a
method of using a formulated Patch containing the Compound, and (3) a method of
using a coated Patch with the Compound.

1.34
“Know-How” means all proprietary technical information, including inventions,
discoveries, trade secrets, specifications, instructions, processes, formulae,
methods of



6
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





synthesis, compound library designs, methods, protocols, expertise and other
technology applicable to formulations, compositions or products, or to their
Manufacture, development, registration, use or marketing, or to methods of
assaying or testing them or processes for their Manufacture, formulations
containing them or compositions incorporating or comprising them, and including
all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, Manufacturing,
preclinical and clinical data, instructions, processes, formula, and expertise
that, in each case, is not in the public domain.
1.35
“Latent Defect” means a defect caused by an act or omission of 3M or a CMO that
causes a Product or Applicator to fail to conform to the warranty provided by 3M
in Section 13.2, which is not discoverable upon physical inspection using
Commercially Reasonable Efforts at the time of receipt by RADIUS or its
Affiliates or (sub)licensees, but is discovered at a later time.

1.36
“Lot” means the total units of Product or Applicator Manufactured by or on
behalf of 3M constituting the output from a particular formulation batch, or
other total number of units of Product or Applicator, as established by
confirmation of the manufacturing process. The Lot is currently estimated to be
[*] units for Product. The Lot is currently estimated to be [*] units for
Applicator.

1.37
“MAF” means any device master file filed with the FDA, and any equivalent filing
in other countries or regulatory jurisdictions, or any other comparable
mechanism for achieving the purposes of an MAF in any jurisdiction where there
is no MAF-equivalent.

1.38
“Manufacture” means, with respect to the Product or Applicator or component
thereof, those manufacturing-related activities that support the research,
development, seeking and obtaining of Regulatory Approvals, and
commercialization of such Product or Applicator, including manufacturing process
development and scale-up, validation, qualification and audit of clinical and
commercial manufacturing facilities, bulk production and fill/finish work,
related quality assurance technical support activities and CMC activities, and
including, in the case of commercial supply of such Product or Applicator, the
synthesis, manufacturing, processing, formulating, packaging, labeling, holding,
quality control testing and release of such Product or Applicator.
“Manufacturing” has a correlative meaning.

1.39
“Marketing Authorization Application” or “MAA” means any application for
Regulatory Approval in a country, territory or possession.

1.40
“Net Sales” with respect to Product following its Regulatory Approval, the gross
amounts invoiced for sales of such Product by RADIUS, its Affiliates or
(sub)licensee(s) (the “Selling Party”) to Third Parties in an arms’ length
transaction, less to the extent specifically and solely allocated to the sale of
such Product and actually taken, paid, accrued, allowed, included, or allocated
based on good faith estimate consistent with



7
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





RADIUS’ or its Affiliates’ or (sub)licensees’ practice, in the gross sales
prices with respect to such sales (and consistently applied as set forth below):

A.
non-recoverable sales taxes, excise taxes, use taxes, VAT and duties paid by the
Selling Party in relation to Product and any other equivalent governmental
charges imposed upon the importation, use or sale of Product;

B.
reasonable credits and allowances (actually allowed or paid) for defective or
returned Product, including allowances for spoiled, damaged, outdated, rejected,
or returned Product;

C.
governmental and other rebates, refunds, and chargebacks (or equivalents
thereof) granted to managed health care organizations, pharmacy benefit managers
(or equivalents thereof), federal, state, provincial, local and other
governments, their agencies and purchasers and reimbursers or to trade
customers, in each case with respect to such Product;

D.
reasonable fees paid to wholesalers, distributors, selling agents (excluding any
sales representatives of a Selling Party), group purchasing organizations, third
party payors, other contractees and managed care entities, in each case with
respect to such Product;

E.
bad debt, freight or other transportation charges, insurance charges, additional
special packaging charges;

F.
retroactive price reductions actually granted to the Third Party applicable to
sales of such Product;

G.
trade, cash, prompt payment and/or quantity discounts, actually allowed and
taken directly by the Third Party, and mandated discounts; and

H.
any other Net Sales reductions that are in accordance with GAAP, as consistently
applied by RADIUS.

For the further avoidance of doubt, if a single item falls into more than one of
the categories set forth in clauses (A) – (H) above, such item may not be
deducted more than once.
Net Sales by RADIUS shall be determined from books and records maintained in
accordance with GAAP, consistently applied.
Sales of Product between or among more than one Selling Party shall be excluded
from the computation of Net Sales and no payments shall be payable on such sales
except where such Selling Party is an end user. For the avoidance of doubt,
sales of a Product for use in conducting clinical trials of such Product in a
country in order to obtain the Regulatory Approval of such Product in such
country shall be excluded from the


8
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





computation of Net Sales for all purposes and no payments shall be payable on
such sales. Also, notwithstanding anything to the contrary above, sales of a
Product for any compassionate use or named patient sales or sample Product
provided free of charge to physicians in the course of promoting Product, shall
be excluded from the computation of Net Sales and no payments shall be payable
on such sales or sampling activities.
1.41
“Patch” means 3M’s proprietary microstructured solid transdermal system patch.

1.42
“Patent” means (A) any patent application of any kind, including any provisional
patent application, utility patent application, and design patent application;
(B) any patent application claiming priority from such patent application or
provisional application, including any divisional, continuation,
continuation-in-part, provisional, converted provisional, and continued
prosecution application; (C) any patent that has issued or in the future issues
from any of the foregoing patent applications ((A) and (B)), including any
utility model, petty patent, design patent and certificate of invention; (D) any
extension or restoration by existing or future extension or restoration
mechanisms, including any revalidation, reissue, re-examination and extension
(including any supplementary protection certificate and the like) of any of the
foregoing patents or patent applications ((A), (B) and (C)); and (E) any similar
rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any such foregoing patent application or patent.

1.43
“Phase I Study” means a human clinical study in any country that would satisfy
the requirements of 21 C.F.R. § 312.21(a) or its foreign equivalents.

1.44
“Phase II Study” means a human clinical study in any country that would satisfy
the requirements of 21 C.F.R. § 312.21(b) or its foreign equivalents.

1.45
“Phase III Study” means a human clinical study in any country that would satisfy
the requirements of 21 C.F.R. § 312.21(c) or its foreign equivalents.

1.46
“Product” means the Compound-coated Patch developed under the Development
Agreement and/or this Agreement.

1.47
“PTH” means synthetic, natural or recombinant parathyroid hormone and/or any of
its active fragments, analogues, derivatives and/or other variants.

1.48
“PTH Related Protein” means synthetic, natural or recombinant parathyroid
hormone-related protein and/or any of its active fragments, analogues,
derivatives and/or other variants.

1.49
“Quality Agreement” means one or more agreement(s) among the Parties and a CMO
for the Product or Applicator, that details specific quality and regulatory
activities and the level of responsibility agreed to among the applicable
parties to such agreement.



9
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







1.50
“RADIUS Arising IP” means all Inventions and Intellectual Property Rights,
regardless of the identity of the Inventor or Inventors, that arise from
activities under this Agreement or the Development Agreement and that are (A)
directed to the Compound, including composition of matter, (but, for clarity,
excluding any formulations specifically including Compound that are useful with
transdermal, intradermal, or microneedle delivery technology, including, without
limitation, microneedle devices, patches, Patch, components, arrays,
applicators, Applicator, manufacturing, and coatings—which formulations
constitute Joint Arising IP), methods of making the Compound or method of using
the Compound or (B) an improvement of RADIUS Background IP, but in each case
((A)-(B)), excluding (i) RADIUS Background IP, (ii) 3M Background IP, (iii) 3M
Arising IP, or (iv) Joint Arising IP.

1.51
“RADIUS Background IP” means all Intellectual Property Rights owned or
Controlled by RADIUS or its Affiliates (A) as of the Effective Date or (B)
during the Term that arises outside of the activities conducted under this
Agreement or the Development Agreement.

1.52
“Regulatory Approval” means any approvals, permits, product and/or establishment
licenses, registrations or authorizations, including approvals pursuant the
Regulatory Filings of any Regulatory Authorities that are necessary or advisable
in connection with the development, Manufacture, testing, use, storage,
transport, promotion, marketing, distribution or sale of Product or Applicator
in the Territory.

1.53
“Regulatory Authority” means the U.S. Food and Drug Administration (“FDA”) or
any other agency having the authority to approve and/or control the right to
Manufacture, import, conduct clinical testing, market or sell Product or
Applicator in the Territory.

1.54
“Regulatory Filing” means any submission made to a Regulatory Authority to seek
regulatory approval with respect to a Product or Applicator, any submission to a
regulatory advisory board with respect to the Product or Applicator, any New
Drug Application (“NDA”), and any supplement or amendment to any of the
foregoing, and any applications for pricing or reimbursement approvals for the
Product or Applicator. For the avoidance of doubt, Regulatory Filing does not
include 3M’s DMFs or MAFs.

1.55
“Rolling Estimates” means RADIUS’ monthly rolling forecast for Product or
Applicator showing the estimated requirements for Product or Applicator for the
succeeding [*] months.

1.56
“Scale-up Workplan” means the reasonably detailed definition of the work to be
performed, timeline, assumptions and deliverables, and budget in connection with
the scale-up of Phase III Study clinical supply and commercial supply
Manufacturing. The Scale-up Workplan is attached as Exhibit A.

1.57
“Specification(s)” means, on a country-by-country basis, the written procedures,
requirements, standards, quality control testing and other data as set forth in
the



10
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





applicable Regulatory Approval, along with any valid amendments or modifications
thereto, and any other written specifications mutually agreed upon by the
Parties.

1.58
“Supply Failure” means, with respect to the Product or Applicator, 3M’s failure
to timely deliver to RADIUS in accordance with Purchase Orders received in
compliance with Section 9, for the Firm Commitment for such Product or
Applicator, as applicable, either (A) at least [*] of the quantity of such
Product or Applicator, as applicable, ordered for more than [*]; or (B) at least
[*] of the quantity of such Product or Applicator, as applicable, ordered for
more than [*], in each event if such failure is due to 3M or CMO for any reason.

1.59
“Territory” means all of the countries and territories in the world.

1.60
“Test Methods” means those tests described in the Regulatory Approvals or
Specifications. All Test Methods and any changes thereto agreed to by the
Parties from time to time shall be approved by both Parties and reduced to
writing, signed and dated to be effective.

1.61
“Third Party” means any person or entity other than a Party or their respective
Affiliates.

1.62
“United States” or “U.S.” means the United States of America and its districts,
territories and possessions.

1.63
The remaining capitalized terms used in this Agreement shall have the meanings
set forth in the following Sections of this Agreement:

Term
Section Reference
“3M”
Preamble
“3M COMPANY”
Preamble
“3M Facility”
5.1
“3M IPC”
Preamble
“3M Sales”
1.29
“AEs”
4.4D
“Agreement”
Preamble
“Alliance Manager”
3.1
“Applicator CMO”
1.15
“Bankruptcy Code”
6.3
“CMO”
1.15
“CMO Startup Fees”
5.1
“Competitive Infringement”
12.4E
“Development Agreement”
1.23
“DQSA”
4.4F
“Effective Date”
Preamble



11
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------









Term
Section Reference
“Expected Capacity”
5.2
“FDA”
1.53
“Firm Commitment”
9.1
“Force Majeure Event”
17.1
“Initial Term”
6.1
“JMC” or “Joint Manufacturing Committee”
3.3A
“JSC” or “Joint Steering Committee”
3.2A
“Launch Period”
4.3
“NDA”
1.54
“Party” and “Parties”
Preamble
“Patent Claim”
12.5A
“Product CMO”
1.15
“Purchase Order”
9.2
“RADIUS”
Preamble
“Recall Expenses”
4.4E(ii)
“Reimbursable Costs”
5.3
“Representatives”
11.2
“Selling Party”
1.40
“Technology Transfer”
6.8A
“Technology Transfer Team”
6.8C
“Term”
6.1



2.
SCALE-UP WORKPLAN

2.1
The Parties acknowledge that an additional workplan beyond that being conducted
under the Development Agreement is required to scale-up Manufacturing
capability. 3M and RADIUS agree to develop and execute the Scale-up Workplan in
accordance with the terms and conditions of this Agreement. The Parties, through
the JMC, may amend the Scale-up Workplan from time to time. For clarity, the
Development Agreement will survive and continue in full force and effect for
purposes of 3M providing clinical supply and further development by the Parties
outside the scope of the Scale-up Workplan.

3.
GOVERNANCE

3.1
Alliance Managers - Promptly after the Effective Date, each Party shall appoint
an appropriately qualified individual to serve as an alliance manager under this
Agreement (each an “Alliance Manager”). Such persons shall endeavor to assure
clear and responsive communication between the Parties and the effective
exchange of information and will serve as the primary point of contact for any
matters arising under this Agreement. The Alliance Managers shall ensure each
Party’s awareness and compliance of the governance procedures under this
Agreement. The Alliance Managers shall: (A) attend meetings of both the JSC and
JMC ( both as defined below); (B) be responsible on



12
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





an alternating basis for (i) scheduling JSC and JMC meetings, (ii) issuing
agendas, which shall include agenda items requested by the Parties for the JSC
and JMC, (iii) issuing draft meeting minutes for the JSC and JMC, (iv) obtaining
approval and issuance of meeting minutes for the JSC and JMC; and (C) have no
voting power on either the JSC or JMC.

3.2
Joint Steering Committee.

A.
Formation; Composition – Within ten (10) days after the Effective Date, the
Parties shall form a joint steering committee consisting of an equal number of
senior commercial and scientific executive representatives from each Party, not
to exceed two (2) representatives from each Party (the “JSC” or “Joint Steering
Committee”) to oversee the overall progress, timeline, costs and expenses, and
results of the Scale-up Workplan and Manufacture of the Product and Applicator.
The JSC shall include the Chief Executive Officer of RADIUS and the head of the
transdermal business unit of 3M. Each Party shall determine its second (2nd)
representative to the JSC at its sole discretion and may change such
representative to the JSC, at its sole discretion, upon written notice to the
other Party, so long as such representative is a senior commercial or scientific
executive. The Parties may also, by mutual agreement, increase or decrease the
number of members serving on the JSC; provided that the number of members
representing each party remains equal.

B.
Responsibilities of the JSC - The principal purpose of the JSC shall be to
provide a forum for open communication and coordination between senior
executives of the Parties with respect to the overall progress and results of
the Scale-up Workplan and commercial Manufacture of the Product and Applicator.
The JSC shall provide advice, guidance, direction and other recommendations to
the JMC. Subject to the express rights of the Parties as set forth herein, the
role of the JSC is to:

(i)
review and discuss the overall progress, timeline, costs and expenses, and
results of the program;

(ii)
endorse, modify or reject JMC recommendations, and provide guidance when
requested by the JMC thereto;

(iii)
attempt to resolve any disputes (if any) presented to it by the JMC; and

(iv)
perform such other activities as the Parties agree in writing; however,
notwithstanding anything to the contrary set forth in this Section 3.2B or
otherwise in this Agreement, in no event may the Parties designate to the JSC
any dispute relating to compliance with any term or condition of this Agreement,
interpretation of any provision of this Agreement or the Parties’ respective
rights and responsibilities under this Agreement, each



13
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





of which shall be handled solely in accordance with Section 17.7 and shall not
be within the authority of the JSC.
C.
Meetings - The JSC shall meet at least two (2) times per year, spaced at regular
intervals unless the Parties mutually agree in writing to a different frequency
for such meetings. The first meeting of the JSC shall be within sixty (60) days
of the Effective Date, unless otherwise mutually agreed by the parties. No later
than ten (10) Business Days prior to any meeting of the JSC, the Alliance
Managers shall prepare and circulate an agenda for such meeting which shall
include additional topics proposed by the Parties, either prior to or in the
course of such meeting. After the initial meeting, the JSC may meet in person,
or by agreement of both Parties, by videoconference or by teleconference,
provided that the Parties shall meet in person at least once per year. Each
Party shall bear the expense of its respective JSC members’ participation in JSC
meetings. The Alliance Managers shall prepare reasonably detailed written
minutes of all JSC meetings that reflect, without limitation, material decisions
made and action items identified at such meetings. The Alliance Managers shall
send draft meeting minutes to each member of the JSC for review and approval
within ten (10) Business Days after each JSC meeting. Such minutes shall be
deemed approved unless one or more members of the JSC object to the accuracy of
such minutes within ten (10) Business Days of receipt.

D.
Decision-Making – The JSC shall [*] in the presence of a quorum. The quorum for
JSC meetings shall be four (4) members, provided there are at least two (2)
members from each of RADIUS and 3M present. The JSC will render decisions [*].
The members of the JSC shall act in good faith to cooperate with one another and
to reach agreement with respect to issues to be decided by the JSC.
Disagreements among the JSC will be resolved via good-faith discussions;
provided, that in the event of a disagreement that cannot be resolved within
forty-five (45) days after the date on which the disagreement arose, then either
Party may submit such issue for resolution in accordance with Section 17.7. The
Parties acknowledge and agree that the deliberations and decision-making of the
JSC shall be in accordance with the following operating principles: (i)
decisions should be made in a prompt manner; and (ii) the Parties’ mutual
objective is to maximize the commercial success of the Product, consistent with
sound and ethical business and scientific practices.

E.
JSC Authority - The JSC shall not have any power to amend, modify, or waive
compliance with this Agreement. Each Party shall retain the rights, powers and
discretion granted to it under this Agreement and no such rights, powers, or
discretion shall be delegated to or vested in the JSC unless such delegation or
vesting of rights is expressly provided for in this Agreement or the Parties
expressly so agree in writing.



14
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







F.
Discontinuation of JSC - The JSC shall continue to exist until the later of: (i)
the Parties’ mutual agreement to disband the JSC; and (ii) six (6) months after
the commercial launch of Product in the U.S.

3.3
Joint Manufacturing Committee.

A.
Formation; Composition - Within thirty (30) days after the Effective Date, the
Parties shall form a committee consisting of an equal number of representatives
from each Party, not to exceed three (3) representatives from each Party (the
“JMC” or “Joint Manufacturing Committee”) to oversee the day-to-day conduct of
the Scale-up Workplan and Manufacture of the Product and Applicator. No later
than ten (10) Business Days prior to any meeting of the JMC, the Alliance
Managers shall prepare and circulate an agenda for such meeting which shall
include additional topics proposed by the Parties, either prior to or in the
course of such meeting. Each Party shall determine its representatives to the
JMC at each Party’s sole discretion and may change its representatives to the
JMC, at its sole discretion, upon written notice to the other Party. All JMC
representatives shall have appropriate expertise, seniority, decision-making
authority, and ongoing familiarity with the obligations under this Agreement.
The JMC may meet in person or by teleconference or videoconference.

B.
Responsibilities of the JMC - The principal purpose of the JMC shall be to
provide a forum for open communication and coordination between the Parties with
respect to the Scale-up Workplan and commercial Manufacture of the Product and
Applicator. The JMC shall provide advice, guidance, direction and other
recommendations. Subject to the express rights of the Parties as set forth
herein, the role of the JMC is to:

(i)
oversee the day-to-day conduct of the activities of the Parties under this
Agreement;

(ii)
act as a forum for open and regular communication between the Parties regarding
scale-up and Manufacturing activities;

(iii)
track and keep records of costs and expenses relative to the Scale-up Workplan
and associated budget;

(iv)
discuss and approve 3M’s quarterly rolling forecast of estimated hours for work
performed pursuant to Section 7.2;

(v)
discuss and approve proposed amendments to the Scale-up Workplan;

(vi)
discuss and oversee the implementation of plans for the Manufacture of Product
and Applicator, including the timeline therefor;



15
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







(vii)
report regularly to the JSC upon the progress, timeline, costs and expenses, and
results of the Scale-up Workplan and Manufacture of the Product and Applicator,
and request guidance from the JSC on such matters, as appropriate;

(viii)
review and discuss pricing adjustments of Product or Applicator implemented by
3M pursuant to Section 7.5 or Exhibit D and continuous improvement projects and
objectives to achieve cost reductions and efficiencies in the Manufacture of
Product and Applicator, including the equitable sharing of benefits from the
such projects between the Parties;

(ix)
attempt to resolve any issue presented to it;

(x)
oversee the Technology Transfer Team (defined below in Section 6.8); and

(xi)
perform such other activities as the Parties agree in writing or as directed by
the JSC; however, notwithstanding anything to the contrary set forth in this
Section 3.3B or otherwise in this Agreement, in no event may the Parties
designate to the JMC any dispute relating to compliance with any term or
condition of this Agreement, interpretation of any provision of this Agreement
or the Parties’ respective rights and responsibilities under this Agreement,
each of which shall be handled solely in accordance with Section 17.7 and shall
not be within the authority of the JMC.

C.
Meetings - The JMC shall meet at least one (1) time per quarter, spaced at
regular intervals unless the Parties mutually agree in writing to a different
frequency for such meetings. No later than ten (10) Business Days prior to any
meeting of the JMC, the Alliance Managers shall prepare and circulate an agenda
for such meeting, which shall include additional topics requested by the
Parties, either prior to or in the course of such meeting. The JMC may meet in
person, or by agreement of both Parties, by videoconference or by
teleconference. In-person JMC meetings shall be held at locations in the U.S.
alternately selected by 3M and RADIUS or at any other location mutually agreed
by the members of the JMC. Each Party shall bear the expense of its respective
JMC members’ participation in JMC meetings. Meetings of the JMC shall be
effective only if at least one (1) representative of each Party is present or
participating in such meeting (excluding the Alliance Managers.) The Alliance
Managers shall prepare reasonably detailed written minutes of all JMC meetings
that reflect, without limitation, material decisions made and action items
identified at such meetings. The Alliance Managers shall send draft meeting
minutes to each member of the JMC for review and approval within ten (10)
Business Days after each JMC meeting. Such minutes shall be deemed approved
unless one (1) or more members of the JMC object to the accuracy of such minutes
within ten (10) Business Days of receipt.



16
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







D.
Decision-Making - The JMC shall [*] in the presence of a quorum, and the
representatives from each Party shall have, collectively, one (1) vote on behalf
of that Party. For the avoidance of doubt, the Alliance Managers shall not have
voting power. For each meeting of the JMC, at least one (1) representative of
each Party shall constitute a quorum. If the JMC cannot [*] on an issue that
comes before the JMC and over which the JMC has oversight, then either Party may
submit such issue to the JSC for resolution in accordance with Section 3.2D.

E.
JMC Authority - The JMC shall not have any power to amend, modify, or waive
compliance with this Agreement. Each Party shall retain the rights, powers and
discretion granted to it under this Agreement and no such rights, powers, or
discretion shall be delegated to or vested in the JMC unless such delegation or
vesting of rights is expressly provided for in this Agreement or the Parties
expressly so agree in writing.

F.
Discontinuation of JMC - The JMC shall continue to exist until the Parties
mutually agree to disband the JMC.

4.
DILIGENCE OBLIGATIONS AND REGULATORY RESPONSIBILITIES

4.1
RADIUS, itself or through its Affiliates or (sub)licensees, shall employ
Commercially Reasonable Efforts to seek: (A) Regulatory Approval for Product in
the United States; and (B) any additional Regulatory Approvals in other
countries in the Territory as may be selected by RADIUS at RADIUS’ sole option.
Such efforts shall include efforts to proactively pursue Regulatory Approval as
well as to respond with reasonable diligence to any requests for information or
other assistance from the FDA or any other Regulatory Authority, which are
necessary to obtain such approval. To the extent that any information requested
by FDA or any Regulatory Authority concerning the Manufacture of Product or
Applicator is in the possession of 3M and not RADIUS, RADIUS will notify 3M
promptly and 3M will respond promptly and with reasonable diligence to such
requests and provide other assistance on a timely basis as may be needed to
assist RADIUS in obtaining or maintaining any Regulatory Approvals of the
Product or Applicator. 3M’s activities in supporting RADIUS to obtain Regulatory
Approvals for the Product shall be [*] for Scale-up Workplan activities.

4.2
RADIUS shall at its own expense be responsible for all contact with the FDA or
any Regulatory Authority concerning any Regulatory Approval for the Product.
RADIUS shall ultimately bear all responsibility for any use of information
provided by 3M including use in Regulatory Filings, provided that such
information is accurate and complete. 3M will be responsible for all
communications with the FDA or any Regulatory Authority concerning all DMFs and
MAFs owned or controlled by 3M.

4.3
RADIUS shall use Commercially Reasonable Efforts to launch the Product in the
U.S. within [*] (which time period shall be extended on a day-for-day basis for
such time period required by RADIUS, using Commercially Reasonable Efforts to
[*], provided



17
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





such [*] and subject to the timely Manufacture and delivery of Product and
Applicator by 3M to RADIUS or its Affiliates or (sub)licensees (such time
period, with such foregoing extensions and provisos, the “Launch Period”). In
the event RADIUS anticipates the U.S. Product launch to be delayed beyond the
Launch Period for any reason other than based on [*], the Parties shall meet to
discuss the rationale for such delay. RADIUS shall [*] beyond the Launch Period
that RADIUS does not launch the Product [*] and shall also [*]. RADIUS shall
purchase validation batches of Product meeting 3M’s Product warranty under
Section 13.2 under the terms of this Agreement. Nothing set forth herein shall
restrict or prohibit RADIUS from selling or distributing Product purchased by
RADIUS from 3M which were produced for validation purposes provided such Product
meets 3M’s Product warranty under Section 13.2.

4.4
Regulatory Responsibilities.

A.
Marketing Authorization Applications and Regulatory Approvals – RADIUS, itself
or through its Affiliates or (sub)licensees, will be responsible for preparing
and submitting all Regulatory Filings, including but not limited to providing
any clinical data to be submitted in the MAAs. 3M will perform all activities to
support the CMC section of the Regulatory Filings, and will submit all CMC data
required for the Regulatory Filings in DMFs or MAFs. All MAAs, Regulatory
Filings and Regulatory Approvals in the Territory shall be owned by RADIUS, its
Affiliates or (sub)licensees, and remain with RADIUS, its Affiliates or
(sub)licensees. Nothing in this Agreement should be construed as transferring
ownership of MAAs, Regulatory Filings or Regulatory Approvals to 3M. All 3M DMFs
and MAFs referenced in the MAAs, Regulatory Filings and Regulatory Approvals
shall be owned by 3M, and nothing is this Agreement should be construed as
transferring ownership of such DMFs and MAFs at any time to RADIUS, its
Affiliates or (sub)licensees. 3M shall grant and hereby does grant to RADIUS an
exclusive (solely as to the Product and in the case of Applicator, solely for
use with Product), “Right of reference or use,” as that term is defined in 21
C.F.R. § 314.3(b) (or any successor rule or analogous law recognized outside of
the U.S.), with the right to grant further Rights of reference or use to its
(sub)licensees and Affiliates through multiple tiers to all such DMFs and MAFs
owned or controlled by 3M. The right granted in the previous sentence shall be
for use with the Product, does not include any rights except as relates to the
Product, and is subject to the provisions of Section 6.8 of this Agreement; for
avoidance of doubt, the right granted in the previous sentence specifically
excludes any right in such DMFs or MAFs with respect to or for use with anything
other than Product. Other than as provided above, 3M specifically reserves all
other rights in all DMFs and MAFs for all other purposes, including without
limitation the “Right of reference or use” for any product. 3M will provide to
RADIUS, its Affiliates or its (sub)licensees and to any specified Regulatory
Authority a letter of authorization, or other such executed instrument as may be
necessary under, or as RADIUS, its Affiliates or its (sub)licensees may



18
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





reasonably request, to effectuate the rights of reference or use to all such
DMFs and MAFs, contemplated in this Section 4.4A in order to obtain, maintain
support of all MAAs, Regulatory Filings and Regulatory Approvals for Product in
the Territory. 3M shall provide or cause to be provided CMC information required
for RADIUS’, its Affiliates’ or its (sub)licensees’ Regulatory Filing as
required by the relevant Regulatory Authority in markets or territories where
DMF/MAF is not available for registration. For clarity, notwithstanding anything
in this Agreement to the contrary, during the Term, 3M may redact from documents
provided or made available to RADIUS, its Affiliates or its (sub)licensees, and
otherwise decline to disclose or provide RADIUS, its Affiliates or its
(sub)licensees access to, all confidential CMC-related data and information for
Product proprietary manufacturing processes relating to such confidential
CMC-related data.

B.
Maintaining Regulatory Approval for Product– Once Regulatory Approval for the
Product and Applicator is obtained from a Regulatory Authority, RADIUS, itself
or through its Affiliates or (sub)licensees, shall have responsibility to
maintain such Regulatory Approval for the Product and Applicator with all
applicable Regulatory Authority(ies) in the Territory in which the Product and
Applicator are sold. RADIUS shall be responsible for all preclinical, clinical,
CMC (referencing information included in 3M’s DMFs and MAFs) and quality
sections of the Regulatory Approvals for the Product and Applicator, as well as
all labeling issues with Regulatory Authorities (such as the FDA) and for all
dealings with Regulatory Authorities on advertising and marketing matters and
all clinical studies. RADIUS shall file any and all reports required for Product
and Applicator by Regulatory Authorities in the Territory.

C.
Maintaining DMFs and MAFs – 3M shall have responsibility to maintain the DMFs
and MAFs referenced in any Regulatory Filings for Product and Applicator with
all applicable Regulatory Authority(ies) in the Territory. 3M shall promptly
(and in any event within thirty (30) days) notify RADIUS in advance of any
material change in any such DMF or MAF.

D.
Adverse Drug Experience Reports - RADIUS shall be responsible for filing with
applicable Regulatory Authorities any adverse event reports (“AEs”) which it
receives directly from Third Parties or from 3M relating to Product or
Applicator. If 3M or a CMO receives an adverse event report for the Product or
Applicator, 3M shall provide such report to RADIUS as soon as practicable, but
no later than [*] after such report is received by 3M’s or a CMO’s (as
applicable) Quality or Regulatory Department. Upon request by RADIUS, 3M and
RADIUS will negotiate in good faith and enter into a pharmacovigilance agreement
for the Product and Applicator, including any safety data relating to the Patch
and Applicator.



19
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







E.
Product Recall and/or Field Alert – In the event that either Party determines an
event, incident or circumstance has occurred which may result in the need for a
“recall”, “market withdrawal” or “field alert” of Product or Applicator or any
Lot(s) thereof, as such terms are defined in the United States Code of Federal
Regulations 21 CFR § 7.3 (“Recall”) and 21 CFR§ 314 (“Field Alert”), or other
Applicable Law or regulation of a country, such Party shall advise and consult
with the other Party regarding such event as set forth below.

(i)
Recall Procedure - RADIUS shall be the Party primarily responsible for
administrating any recall of Product or Applicator. If RADIUS believes 3M or a
CMO is responsible for the recall of Product or Applicator, RADIUS shall
promptly notify 3M in writing to that effect and consult with 3M regarding the
strategy for any recall. Following notification, 3M shall respond to RADIUS and
make available its representatives from business, regulatory, quality assurance
and legal functions (and any others deemed necessary by a Party) as soon as
possible to discuss with such representatives from RADIUS whether or not to
conduct a recall of Product, and, if so, the breadth, extent and level of
customer to which the recall shall reach, what strategies and notifications
should be used and the responsibility for the Recall Expenses (defined below).
RADIUS shall have the final authority to decide whether a recall of such Product
or Applicator shall be made and to what extent and level it shall be conducted.
For all recalls other than those falling within Section [*] shall be responsible
for all Recall Expenses. Any disagreement on the amount of and responsibility
for Recall Expenses that cannot be resolved by the Parties shall be resolved
pursuant to Section 17.7. In the event [*] conducts a recall [*] without [*]
will not be responsible for any costs or expenses incurred by [*], except if it
is determined under Section 17.7 that (a) [*] was justified in instituting such
recall and reasonably believed following the above procedures would delay
instituting such recall and thereby possibly cause patient harm; and (b) [*] was
not [*] not [*].

(ii)
[*] Recall - To the extent and only to the extent that a recall of Product or
Applicator is mandated by the relevant Regulatory Authorities and is shown to be
due to [*], and where [*] described in Section 4.4E(i), [*] shall bear all
reasonable out-of-pocket costs and expenses of such recall, including and
limited to, expenses and other costs or obligations to Third Parties (for
example, costs imposed by distributors, but not including payments for [*]), the
cost and expense of notifying customers, the cost and expense associated with
shipment of such recalled Product or Applicator, the cost and expense of the
Compound (if recall is related to Product, or if recall is related to Applicator
where the Applicator and Product are packaged together ), and the cost and
expense of replacing and destroying such Product or Applicator which is removed
from the market,



20
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





if necessary (the “Recall Expenses”). If [*] claims that [*] is responsible for
the recall, [*] will provide all relevant information, data and agency
correspondence to [*].

F.
RADIUS shall have the responsibility to comply with the Drug Quality and
Security Act (“DQSA”) requirements as required for Product and Applicator
distribution. 3M and the CMOs shall meet their respective obligations with
respect to DQSA requirements as required for Product and Applicator Manufacture,
to be set forth in a Quality Agreement.

5.
CAPITAL EQUIPMENT AND FACILITY MODIFICATION

5.1
3M shall procure and install all commercial manufacturing equipment required to
Manufacture commercial supply of Product, at 3M’s Woodlands site (“3M Facility”)
and at the Product CMO site according to the Scale-up Workplan. RADIUS
acknowledges that [*], which [*] shall use Commercially Reasonable Efforts to
[*]; provided, however, that [*] shall provide periodic updates to RADIUS
regarding the progress and completion of [*], and in the event [*] despite using
such Commercially Reasonable Efforts, then [*] may elect, at its sole cost and
discretion, to order the first [*], which will include an [*], and [*] for
Manufacture of the Product at the Product CMO. [*] shall reimburse [*] for [*]
documented costs (without markup) for [*] for the Product at the Product CMO,
and for any [*] required for establishing [*] at the Product CMO (“CMO Startup
Fees”). [*] shall invoice [*] for such CMO Startup Fees as [*]. An initial,
non-binding estimate of the schedule and amounts of CMO Startup Fees is attached
as Exhibit B. The Parties shall discuss and agree upon any amounts in excess of
the CMO Startup Fees set forth in Exhibit B prior to the commencement of any
activities expected to result in excess amounts. 3M shall not be compelled, nor
shall 3M compel the CMO to undertake activities that would result in excess
amounts unless agreed between the Parties. [*] shall make payments to [*] in
accordance with Section 7.2 of this Agreement.

5.2
Following the First Commercial Sale of the Product, [*] shall also fund any
additional [*], for Product as required to meet RADIUS’ commercial requirements
for Product. RADIUS shall provide at least [*] written notice to 3M to [*],
prior to requiring [*] units (“Expected Capacity”) of Product per [*]. 3M shall
use Commercially Reasonable Efforts to bring any such additional [*] into
service for commercial Manufacture of Product within no more than [*] from the
date of RADIUS’ written notice, provided that 3M shall use Commercially
Reasonable Efforts to seek to shorten such time period by seeking to shorten the
delivery and validation time periods for such additional [*].

5.3
All commercial manufacturing capital equipment required to Manufacture
commercial supply of Product, including equipment [*], shall be retained and
owned by 3M and maintained at 3M’s cost, subject to the provisions of Section
6.8. During the Term of the Agreement, all Product [*] (first and additional)
procured and installed pursuant this Agreement shall be [*] or its Affiliates or
(sub)licensees. 3M and the Product CMO may elect to utilize the [*]. In the
event that 3M or the Product CMO elects to utilize the [*],



21
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





then within thirty (30) days of such election, 3M shall provide written notice
to RADIUS of such election and [*] (such costs, “Reimbursable Costs”), and
proportional to the additional anticipated [*].
6.
TERM, TERMINATION AND TECHNOLOGY TRANSFER

6.1
Term of this Agreement – The initial term of this Agreement will begin on the
Effective Date and continue for five (5) years from the First Commercial Sale of
Product in the Territory (the “Initial Term”); provided that either Party may
terminate this Agreement as permitted in this Agreement. The Agreement will
automatically renew for successive additional three (3) year terms (collectively
with the Initial Term, the “Term”) unless either Party notifies the other at
least twenty four (24) months prior to the end of the then-current Term that it
declines to extend the Term.

6.2
Either Party may terminate this Agreement in the event of a material breach of
the Agreement or a Quality Agreement by the other Party that the breaching Party
has failed to cure within ninety (90) days of receipt of written notice from the
non-breaching Party. The ninety (90) day cure period will be extended if: (A)
the default cannot be remedied in the ninety (90) days, (B) the defaulting party
uses diligent efforts to remedy the default, and (C) the defaulting party is
pursuing a course of action that, if successful, will effect such a remedy
within a reasonable period thereafter.

6.3
If, at any time during the Term (A) a case is commenced by or against either
Party under Title 11, United States Code, as amended, or analogous provisions of
Applicable Law outside the United States (the “Bankruptcy Code”) and, in the
event of an involuntary case under the Bankruptcy Code, such case is not
dismissed within sixty (60) days after the commencement thereof, (B) either
Party files for or is subject to the institution of bankruptcy, liquidation or
receivership proceedings (other than a case under the Bankruptcy Code),
(C) either Party assigns all or a substantial portion of its assets for the
benefit of creditors, (D) a receiver or custodian is appointed for either
Party’s business, or (E) a substantial portion of either Party’s business is
subject to attachment or similar process; then, in any such case ((A), (B), (C),
(D) or (E)), the other Party may terminate this Agreement upon written notice to
the extent permitted under Applicable Law.

6.4
Termination under this Article shall not relieve either Party of any obligation
existing upon the date of termination or relieve the defaulting Party from
liability for breach of this Agreement.

6.5
Termination by 3M – 3M may elect to terminate this Agreement as a whole (or with
respect to (C) below, in part as to the Product and/or the Applicator or to (F)
below, in part as to the Product), upon ninety (90) days’ written notice to
RADIUS if, in 3M’s sole discretion: (A) the Product develops a clinical or
commercial profile involving an unusually high number or frequency of serious
AEs or other material safety issues that threaten to damage 3M’s reputation
and/or expose 3M to potential liability and/or fines; (B) the FDA does not
approve the Product within [*] of submission of the NDA in the



22
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





U.S., which time period shall be extended on a day-for-day basis for each day
(i) required by RADIUS to perform additional studies or develop or provide
information required by the FDA in support of approval of the NDA provided that
RADIUS promptly makes Commercially Reasonable Efforts to conduct such additional
studies and provide the required additional information; (ii) that 3M delays or
fails to provide information or support required for approval of the NDA; (iii)
that 3M delays or fails to timely Manufacture and deliver the Product or
Applicator to RADIUS or its Affiliates or (sub)licensees to the extent such
delay or failure is related to non-approval of the NDA; or (iv) required by
RADIUS to address any other events or circumstances outside of the reasonable
control of RADIUS or its Affiliates to the extent such delay or failure is
related to non-approval of the NDA; (C) after the [*] of the commercial launch
of Product in the U.S., RADIUS fails to order any Product for a period of [*],
which time period shall be extended on a day-for-day basis (i) for any time
period required by RADIUS, using Commercially Reasonable Efforts to address any
events or circumstances outside of the reasonable control of RADIUS or its
Affiliates, including with respect to any safety issues, regulatory issues,
clinical or marketing product holds or withdrawals, Force Majeure Event, or
injunction or other operation of law; or (ii) for each day that 3M or any
Product CMO delays or fails to timely Manufacture or deliver the Product or
Applicator to RADIUS or its Affiliates or (sub)licensees, to fulfill an existing
order; (D) a Force Majeure Event pursuant to Section 17.1 relating to
non-performance by RADIUS (excluding Force Majeure Events caused by Compound
shortages, for which the Parties will negotiate a remedy in good faith)
continues unabated for one hundred and eighty (180) days or longer; (E) upon
written notice to RADIUS if there is an assertion by a Third Party of patent
infringement involving Product that threatens to seriously damage 3M’s corporate
reputation and/or expose 3M to large potential liability and/or fines; or (F)
upon thirty (30) days’ notice in the event that, despite using Commercially
Reasonable Efforts, 3M fails to [*], as described in Section 5.1.

6.6
Termination by RADIUS – RADIUS may elect to terminate this Agreement, upon
ninety (90) days’ written notice to 3M if, in its sole discretion: (A) RADIUS,
in its reasonable opinion, believes that it cannot achieve Regulatory Approval
in the United States; (B) the FDA does not approve the Product within [*] of
submission of the NDA in the U.S.; (C) RADIUS, in its reasonable opinion,
believes that clinical, technical or commercial reasons impact the viability of
the Product; (D) RADIUS decides to cease development or commercialization of
Product; (E) a Force Majeure Event pursuant to Section 17.1 that continues
unabated for one hundred and eighty (180) days or longer, or (F) the
manufacture, offering for sale, sale, possession, import, export or transfer of
Product or Applicator infringes or is likely to infringe on the valid and
enforceable Intellectual Property of Third Parties. RADIUS may also terminate
this Agreement with thirty (30) days’ notice in the event that upon thirty (30)
days of receipt of an adjusted supply price from 3M pursuant to Exhibit D, D.7,
RADIUS concludes that the Product is no longer economically viable; provided,
however, that such termination right is not meant to apply to adjustments in
supply price pursuant to Exhibit D, D.5, nor may it be invoked by RADIUS
following the placement of firm orders for 3M manufacturing equipment or



23
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





capital for facility construction at Product CMO, provided 3M has notified
RADIUS at least five (5) business days prior to placing such firm orders.

6.7
Upon termination by 3M pursuant to Section 6.2 or 6.5C or by RADIUS pursuant to
Section 6.6, all licenses to RADIUS shall cease and all charges and expenses
owed to 3M prior to the effective date of termination and any penalties imposed
on 3M by a CMO for early termination, as set forth on Exhibit C, shall become
due and payable. Except in the event of termination by RADIUS pursuant to
Section 6.2 or 6.3, RADIUS shall pay all charges and expenses reasonably
incurred by 3M in winding down its activities during the ninety (90) day notice
periods referred to above in accordance with a mutually agreed upon wind-down
plan and provided that 3M shall act diligently to minimize all wind down costs
that may be incurred upon receipt of a termination notice. 3M shall fulfill all
outstanding firm Purchase Orders previously accepted by 3M for Product and
Applicator if 3M has actually commenced the Manufacture of Product and
Applicator or committed itself to purchase or has purchased raw materials to
Manufacture Product and Applicator. Upon RADIUS’ request, 3M shall use
reasonable efforts to terminate all outstanding commitments associated with the
Manufacture of the Product and Applicator upon termination of this Agreement. In
the event that 3M is unable to terminate all outstanding raw material purchase
commitments for Product and Applicator following RADIUS’ request, or has
inventories remaining due to suppliers’ minimum order quantities, RADIUS agrees
to reimburse 3M for the remaining materials.

6.8
Technology Transfer - Upon non-renewal of the Term by 3M pursuant to Section 6.1
or termination by 3M pursuant to Section 6.5 or by RADIUS pursuant to Section
6.2 or 6.3, with respect to the Product and/or Applicator, as applicable:

A.
(i) 3M shall use Commercially Reasonable Efforts to provide RADIUS, or a
mutually agreeable Third Party, with sufficient 3M Know-How to enable RADIUS or
the mutually agreeable Third Party to carry out 3M’s and the CMOs’ obligations
under this Agreement (“Technology Transfer”) and (ii) the provisions of Section
12.1 shall immediately cease to have further effect.

B.
Technology Transfer may be performed for either or both of the Product or the
Applicator, as necessary.

C.
The Parties shall form a team comprised of representatives from manufacturing,
regulatory, and quality assurance functions (and any others deemed necessary by
a Party) to perform the Technology Transfer (the “Technology Transfer Team”).
Such Technology Transfer shall be performed in accordance with a fully detailed
written plan to be agreed upon by the Technology Transfer Team in good faith as
promptly as practicable (and in any event within thirty (30) days after RADIUS’
exercise of such right) and shall include: (i) providing a copy of all existing
Know-How controlled by 3M relating to the Manufacture of the Product and/or
Applicator (as applicable), including existing documentation constituting
material support, performance advice, shop practice, specifications as to
materials to be



24
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





used, control methods, standard operating procedures, descriptions of the
Manufacturing process and related Know-How, development reports, analytical
methods and other existing testing know-how including method validation
reasonably required to perform release testing or other testing as may be
required by any applicable Regulatory Authority (to the extent required by such
Regulatory Authority for work completed up to the time of termination), batch
records, and any other information, in each case that is necessary or reasonably
useful to Manufacturing such Product and/or Applicator in accordance with the
Specifications; (ii) making available personnel to assist and advise in
connection with such transfer of Know-How [*]; and (iii) assigning 3M’s
contracts with the CMOs regarding Product and Applicator, as applicable, to
RADIUS. 3M shall grant RADIUS, and its Affiliates and (sub)licensees, a lease to
exclusively use all commercial manufacturing equipment for the Manufacture of
Product (i) that has been [*] pursuant to Sections 5.1 and/or 5.2, or (ii) that
has been ordered, but not yet [*]. Such lease shall be fully paid-up and remain
in effect for as long as such equipment is being used by RADIUS, its Affiliates
or (sub)licensees; provided that such lease will include a right for 3M to
terminate such lease if there is an uncured material breach by RADIUS of its
obligations under this Agreement. Promptly following termination of this
Agreement (including termination as a result of non-renewal of the Term by 3M),
3M shall execute such reasonable documentation to evidence such lease to RADIUS.

D.
Technology Transfer shall be deemed complete when 3M has provided the assistance
set forth in Section 6.8C(i) through (iii) above and:

(i)
for the [*] and packaging operations for Product, 3M has made Commercially
Reasonable Efforts not to exceed [*] to transfer the process and to assign the
contract with and turn over management of the Product CMO responsible for the
process to [*] the Patch, but in no instance shall 3M be required to continue to
provide efforts beyond such period if RADIUS or a Third Party is unable to
reproduce the process to coat the Patch meeting Specifications despite 3M’s
reasonable assistance; and

(ii)
for the Patch and/or Applicator, at 3M’s option, 3M may (a) continue to supply
the Patch and/or Applicator according to the operative forecast and agreed
assumptions for future supply and subject to a mutually agreed supply agreement
for Patch and/or Applicator, as applicable, to be negotiated in good faith by
the Parties and on commercially reasonable terms, which the Parties shall make
Commercially Reasonable Efforts to execute such agreement within [*] of the
notice of non-renewal of the Term by 3M pursuant to Section 6.1 or the notice of
termination by 3M pursuant to Section 6.5 or by RADIUS pursuant to Section 6.2
or 6.3, as applicable, or (b) use Commercially Reasonable Efforts to conduct a
Technology Transfer of the Patch and/or Applicator, as applicable, to a



25
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





mutually agreeable Third Party.

E.
3M shall supply Product for up to [*] post-termination, as necessary, pursuant
to RADIUS’ Rolling Estimates during the period of Technology Transfer. With
respect to the Patch and/or Applicator, as applicable, at 3M’s election, 3M
shall either (i) continue to supply the Patch and/or Applicator, as applicable,
according to the operative forecast and agreed assumptions subject to a mutually
agreed supply agreement to be negotiated in good faith by the Parties and on
commercially reasonable terms, which the Parties shall make Commercially
Reasonable Efforts to execute such agreement within [*] of the notice of
non-renewal of the Term by 3M pursuant to Section 6.1 or the notice of
termination by 3M pursuant to Section 6.5 or by RADIUS pursuant to Section 6.2
or 6.3, as applicable, or (ii) conduct a Technology Transfer of the Patch and/or
Applicator, as applicable, to a mutually agreeable Third Party, and 3M shall
continue to supply the Patch and/or Applicator, as applicable, until such
Technology Transfer is complete.

F.
Licenses and related rights – The licenses granted from 3M to RADIUS in Section
12.6 (including Subsections thereunder) and the rights granted in Section 4.4
with respect to the Product and/or Applicator, as applicable, shall change as
follows:

(i)
The development license under 3M Background IP granted from 3M to RADIUS in
Section 12.6A(i) of this Agreement shall [*] as to Product.

(ii)
The development license under 3M Arising IP granted from 3M to RADIUS in Section
12.6A(ii) of this Agreement shall [*].

(iii)
The development license under Joint Arising IP granted from 3M to RADIUS in
Section 12.6A(iv) of this Agreement shall [*].

(iv)
The development license under RADIUS Background IP and RADIUS Arising IP granted
from RADIUS to 3M in Section 12.1A(iii) of this Agreement shall terminate,
except to the extent that the license is necessary for 3M to carry out its
obligations under this Agreement, including any related to Technology Transfer.

(v)
The commercialization license under 3M Background IP granted from 3M to RADIUS
in Section 12.6B(i) shall [*] as to Product.

(vi)
The commercialization license under 3M Background IP granted from 3M to RADIUS
in Section 12.6B(ii) shall [*] as to Applicators.

(vii)
The commercialization licenses under 3M Arising IP granted from 3M to RADIUS in
Section 12.6B(iii) shall [*].



26
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







(viii)
The commercialization licenses under 3M Arising IP granted from 3M to RADIUS in
Section 12.6B(iv) shall [*].

(ix)
The commercialization licenses under Joint Arising IP granted from 3M to RADIUS
in Section 12.6B(v) shall [*].

(x)
Upon non-renewal of the Term by 3M pursuant to Section 6.1 or termination by 3M
pursuant to Section 6.5 (in whole or with respect to Product) or by RADIUS
pursuant to Section 6.2 or 6.3, RADIUS will pay royalties at an aggregate rate
of [*] of Net Sales of Product in the U.S. for the [*] licenses contemplated in
this Section 6.8F.

(xi)
The “Right of reference or use” granted in Section 4.4 [*].

G.
Options – RADIUS shall have the exclusive option to convert the non-exclusive
licenses contemplated in Section 6.8F to exclusive licenses for Product, which
shall be royalty-bearing. RADIUS also shall have the exclusive option to convert
the non-exclusive licenses contemplated in Section 6.8F to exclusive licenses
for Applicator, which shall be royalty-free so long as RADIUS has an exclusive
license with respect to the Product under Section 12.6B(i), 12.6B(iii),
12.6B(v), or this Section 6.8G. Should RADIUS exercise this exclusive option
with respect to the Product, RADIUS will pay royalties at an aggregate rate of
[*] of Net Sales of Product; provided for clarity, that if RADIUS exercises this
option with respect to the Applicator, no royalty shall be due or payable on the
Applicator. Each of these exclusive options may be exercised by written notice
to 3M within thirty (30) days of non-renewal of the Term by 3M pursuant to
Section 6.1 or termination by 3M pursuant to Section 6.5 or by RADIUS pursuant
to Section 6.2 or 6.3 with respect to the Product or Applicator, as applicable.
If an exclusive option is not exercised within the applicable thirty (30) day
period, it shall expire.

(i)
In the event that RADIUS converts the licenses in Section 6.8F to exclusive, [*]
patent prosecution and enforcement rights in Sections [*] and [*] with respect
to [*] shall survive termination.

(ii)
For avoidance of doubt, nothing in Section 6.8G imposes on 3M any obligation to
grant a license to make, have made, sell, offer to sell, use, possess, import,
export, transfer, or otherwise dispose of or Commercialize any product other
than the Product.

H.
Notwithstanding anything else in this Section 6.8, 3M shall have no obligation
to perform Technology Transfer to any Third Party that is not under a
confidentiality obligation to 3M, with entry into such confidentiality agreement
not to be unreasonably withheld or delayed by 3M, and with such confidentiality
agreement to be no less stringent than those contained within this Agreement.



27
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







I.
Any Technology Transfer shall be conducted at [*], except if [*] terminates this
Agreement pursuant to Section [*] or if [*] terminates this Agreement pursuant
to [*], in such case any Technology Transfer shall be conducted at [*] expense.

J.
RADIUS shall indemnify and hold harmless 3M for any liability of 3M arising out
of Product and Applicator Manufactured by RADIUS or such Third Party or by 3M
during the [*] transition and after such Technology Transfer, including without
limitation indemnification for any reasonable costs and expenses, (including
without limitation reasonable attorney’s fees, costs and disbursements), that 3M
may incur in defending any accusation of such liability.

7.
PRICE AND PAYMENTS

7.1
The initial, [*] supply prices for finished, packaged Product based on total
annual volume of Product ordered in a Calendar Year is set forth in Exhibit D.

7.2
RADIUS shall pay 3M at a rate of [*] Dollars ($[*]) per hour for work carried
out by 3M as set forth in the Scale-up Workplan and shall reimburse 3M for any
costs incurred by 3M at the CMOs on a pass-through basis, without adjustment or
markup, as agreed to in the Scale-up Workplan. RADIUS shall also pay 3M at such
rate for: (A) work carried out by 3M for documented costs related to [*] for
Product; and (B) any work required to implement changes requested by RADIUS or
pursuant to Section 7.5. 3M shall provide a quarterly rolling forecast of the
estimated hours required for such work under this Section 7.2 for the succeeding
twelve (12) months and will not exceed such estimate by more than [*] without
prior approval of RADIUS, not to be unreasonably withheld. 3M shall invoice
RADIUS for such work on a monthly basis in arrears. 3M shall have the right to
increase the hourly rate set forth in this Section 7.2 once per Calendar Year in
an amount equal to the increase in the [*] as published by the U.S. Department
of Labor over the previous Calendar Year upon thirty (30) days’ written notice
to RADIUS.

7.3
RADIUS shall pay 3M for any clinical supplies used in Phase I Studies and Phase
II Studies pursuant to the terms and conditions in the Development Agreement.
Clinical supplies for Phase III Studies and studies concomitant to Phase III,
[*], shall be charged, as applicable, (A) on a time and materials basis for
Product manufactured at 3M’s Minnesota site, or (B) at no cost for quantities up
to [*] units, for the initial supply for Product manufactured at the Product
CMO, as the cost of initial batch manufacturing is already included in start-up
costs for the CMO, and for quantities above that amount, at the supply price for
the Product set forth in Exhibit D and (C) on a time and materials basis for
Applicator until 3M enters into a commercial supply agreement with the
Applicator CMO and thereafter at the supply price for the Applicator set forth
in Exhibit D, to be adjusted at that time.

7.4
Once in each Calendar Year, after the initial commercial launch of Product, 3M
shall adjust the supply price for the Product or Applicator in accordance with
Exhibit D.



28
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







7.5
Extraordinary Costs and Price Increases – Notwithstanding the price adjustments
set forth in Exhibit D, 3M shall provide to RADIUS documentation of, and may
charge RADIUS directly at the time 3M incurs, any extraordinary costs (including
one time implementation costs) or price increases related to any of the
following items; provided that such items are beyond 3M’s reasonable control,
and that 3M use Commercially Reasonable Efforts to mitigate recurrence of, or
avoid, any such extraordinary costs (including, for example, by entering into
commercial supply agreements with 3M’s vendors and suppliers):

A.
increase in the cost of raw materials used in Manufacturing Product, provided by
3M, including but not limited to the components procured by 3M, if not procured
by the CMO and any similar extraordinary cost increases passed on to 3M by the
CMO;

B.
price increases to Product due to taxes/assessments imposed by any authority or
passed on to 3M by its suppliers (relevant to 3M’s obligations in this Supply
Agreement) in the form of cost increases or in any other manner;

C.
any increased costs of any changes or modifications in the Manufacture or
testing of Product that RADIUS or a Regulatory Authority may require be
implemented and 3M has agreed to implement, except for any changes a Regulatory
Authority may require to be implemented by 3M or a CMO which is specific to the
facility at which the Product is Manufactured and such change is not related to
the Product, in which case such increased costs shall be borne solely by 3M;

D.
any costs incurred by 3M in connection with any changes or modifications to the
Specifications for Product made by or at the request of RADIUS and/or a
Regulatory Authority; and

E.
after First Commercial Sale, any costs to 3M in the event that RADIUS’ annual
orders of Product are less than the minimum quantity shown in the pricing table
in Exhibit D, such costs will be equivalent to the number of units of shortfall
multiplied by the then current Product CMO transfer price for a unit of Product
divided by [*] defined in Exhibit D. Prior to First Commercial Sale, in the
event RADIUS anticipates that its launch quantities will be less than the
minimum quantity shown in the pricing table in Exhibit D, RADIUS shall promptly
notify 3M and 3M shall make Commercially Reasonable Efforts to work with the
Product CMO to minimize any costs due to such volumes below the minimum.

A price increase under Section 7.5A through 7.5D is considered extraordinary
under this Agreement if and to the extent, it increases the then-current Cost of
Goods Sold of Product by more than [*] during such Calendar Year (which increase
in 3M’s Cost of Goods Sold pursuant to this Section 7.5 may be audited on behalf
of RADIUS in accordance with Section 7.10 (mutatis mutandis)). 3M shall not be
entitled to increase supply prices pursuant to Exhibit D for any extraordinary
price increase under Section


29
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







7.5A through 7.5D. For the avoidance of doubt, 3M may charge RADIUS any costs
incurred by 3M required to implement activities relating to Sections 7.5C and
7.5D, in addition to any extraordinary price increases; provided that 3M notify
RADIUS in advance and provide documentation of such costs of implementation. If
RADIUS disputes any price increase under this Section 7.5, it shall submit such
issue to the JMC.


7.6
Price Decreases – The Parties commit to develop and implement mutually agreed
upon continuous improvement projects and objectives and, where possible, to
mitigate any extraordinary costs or price increases through the JMC, with
respect to the Manufacture of the Patch, Product and Applicator, and, where
possible, 3M will use reasonable efforts to negotiate advantaged pricing with
the CMO for the benefit of 3M and RADIUS. For the avoidance of doubt, any
continuous improvement shall be governed by the JMC and the benefits of such
programs shall be shared by both Parties in an equitable manner agreed by the
JMC. In the event that the Parties cannot agree to benefit sharing, the Parties
shall resolve such disagreement pursuant to Section 17.7.

7.7
Payments of the supply price and all taxes applicable shall be made by RADIUS in
U.S. Dollars (USD) within thirty (30) days after the date of 3M’s invoice.
Payments by RADIUS shall be net thirty (30) days from receipt of undisputed
invoices with interest accruing at [*] for late payments.

7.8
Royalties – During the Term, RADIUS will make royalty payments to 3M at the
following rates:

A.
U.S. – RADIUS will pay royalties at a rate of [*] of Net Sales of Product in the
U.S.

B.
Ex-U.S. Territory – For the Ex-U.S. Territory, on a country-by-country basis,
RADIUS will pay royalties of Net Sales of Product in such country based on the
total annual sales of units of Product by RADIUS to Third Parties in the U.S. in
a Calendar Year at the following rates:

(i)
if the volume of total annual sales exceeds [*] units of Product in [*] in such
Calendar Year, [*] of total Annual Net Sales of Product in the Ex-U.S.
Territory; or

(ii)
if the volume of total annual sales is [*] in [*] in such Calendar Year, the
greater of: (a) [*] of total Annual Net Sales of Product in the Ex-U.S.
Territory; or (b) [*] per unit of Product.

C.
In no event shall RADIUS pay 3M royalties on Net Sales of the Applicator. In the
event that RADIUS elects to sell the Product and Applicator together as a kit,
the royalty due to 3M on Net Sales of such kit shall be calculated as follows:



30
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







(i)
If RADIUS also sells the Applicator alone, RADIUS may [*] for the purpose of
calculating the royalty on Net Sales of such kit due to 3M.

(ii)
If RADIUS does not elect to sell the Applicator separately, RADIUS may [*] from
the royalty on Net Sales of Product.

7.9
Royalty Report; Payment – Within [*] days following the end of each calendar
quarter during the Term, RADIUS shall furnish to 3M a written report, showing in
reasonable detail the number of units of Product sold, amount of Net Sales and a
calculation of royalties due for Product on a country-by-country basis, and any
other payments accrued during such period, together with the associated
royalties payment and other payments.

7.10
During the Term and for a period of [*] years after its termination, expiration
or cancellation, but no more than once each Calendar Year, each Party shall,
upon thirty (30) days’ prior written notice, have the right to have an
independent Third Party auditor, mutually acceptable to both Parties, examine
the relevant books and records of the other Party for the previous [*] Calendar
Years to (A) if RADIUS is the auditing Party, verify the time spent by 3M in
performance of the Scale-up Workplan, and confirm that any price increases,
price adjustments, or costs were made in accordance with and consistent to the
requirements of this Agreement; and (B) if 3M is the auditing Party, confirm the
accuracy of all royalty payments. Any such auditor shall be subject to
confidentiality obligations no less stringent than those contained in this
Agreement and shall not disclose the audited Party’s confidential information to
the auditing Party, except to the extent such disclosure is necessary to verify
the accuracy of the financial reports furnished by the audited Party or the
amount of payments due by the audited Party under this Agreement. The audits
shall be conducted during reasonable business hours. The cost of all audits
conducted pursuant to this Section 7.10 shall be borne by the auditing Party
unless the auditors find a discrepancy of more than [*] that would be owed to
the auditing Party, in which case the reasonable costs of the audit shall be
borne by the audited Party.

8.
GENERAL TERMS OF SUPPLY

8.1
3M shall Manufacture or have Manufactured Product and Applicator in accordance
with written orders placed by RADIUS according to the terms and conditions of
this Agreement. 3M will perform all Manufacturing of Product and Applicator
(except those Manufacturing processes performed by CMOs) at the 3M Facility. 3M
will maintain sufficient capacity at the 3M Facility and CMOs facilities
(provided that [*] notice by RADIUS is provided to add additional [*] beyond the
first module and [*] notice is provided for additional [*] which require
facilities modifications other than minor modification within existing space to
provide utilities to additional [*]) to Manufacture the quantities of Product
and Applicator as set forth in the Rolling Estimates in compliance with the
warranty in Section 13.2. The Parties shall mutually agree on any change in a
CMO from the CMOs planned to be used as of the Effective Date. Further, 3M will
not change facilities or use additional facilities for the Manufacture of
Product and Applicator under this Agreement without the prior written consent
from RADIUS,



31
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





such consent not to be unreasonably withheld or delayed (it being understood and
agreed that RADIUS may withhold consent pending satisfaction of a quality
assurance audit and regulatory and business impact assessment of the new CMO,
location or additional facility, as the case may be). With respect to the
initial Product CMO, 3M represents and warrants that the contract between 3M and
the Product CMO will be assignable to RADIUS in accordance with this Agreement.
With respect to any subsequent agreement 3M enters into with a CMO for Product,
3M will use Commercially Reasonable Efforts to include a provision in such
agreement allowing 3M to assign such agreement to RADIUS without having to
obtain the prior consent of such CMO. RADIUS acknowledges that the Change Order
covering the design and facilities modifications that is currently being
executed under the Development Agreement contemplates volumes up to [*] units of
Product. In the event RADIUS requires additional volumes, the Parties shall meet
in good faith to discuss the business terms to add additional capacity to meet
RADIUS’ additional requirements.

8.2
3M shall provide, or cause to be provided, the schedule of Product CMO’s
production of Product at least [*] days in advance of commencement of such
production. RADIUS shall supply free of charge to the Product CMO on a timely
basis (at least [*]) days in advance of scheduled production) the Compound
meeting agreed specifications and in quantities sufficient to meet (A) the
Rolling Estimates for the Product or (B) the Scale-up Workplan. RADIUS shall
provide a Certificate of Analysis with each delivery of Compound. Subject to the
Product CMO’s compliance with the storage and handling requirements for Compound
as described in Section 8.3 below, RADIUS warrants and represents that all
Compounds will meet applicable specifications and will have been produced in
compliance with all Applicable Law (including cGMPs). In the event upon visual
inspection 3M or the Product CMO finds damage to Compound from shipment, 3M or
the Product CMO will, at RADIUS’ request and at no expense to 3M or the Product
CMO, provide reasonable and necessary assistance to RADIUS in connection with
any claim against the transportation company. In the event that RADIUS does not
supply Compound at least [*] days in advance of scheduled production and the
Product CMO cancels 3M’s order and charges 3M a cancellation fee, RADIUS shall
reimburse 3M for any such fees imposed upon 3M by the Product CMO in the supply
agreement between 3M and Product CMO with respect to Product, as described in
Exhibit C.

8.3
3M will require the Product CMO to adhere to the storage requirements and
conditions for Compound as set forth in the Quality Agreement or otherwise
provided to Product CMO, and exercise no less than reasonable standard of care,
to prevent damage, destruction, deterioration or other harm of Compound located
at Product CMO. All Compound in the custody of the Product CMO will be and
remain the exclusive property of RADIUS at all times. All risk of loss for
Compound located at Product CMO shall lie with RADIUS, except to the extent any
such loss is attributable to Product CMO’s [*] in the storage or handling of
Compound or to a violation of 3M’s Product warranty set forth in Section 13.2.
In the event of a loss of Compound caused by Product CMO’s [*], 3M



32
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





shall promptly reimburse RADIUS at the actual documented cost of Compound,
capped at [*] of the supply price for Product as set forth in Exhibit D.

8.4
Commercial orders placed by RADIUS shall not be for less than a Lot, shall
always be in multiples of full Lots, and shall specify RADIUS’ desired delivery
date.

8.5
Upon RADIUS’ request, 3M shall, and shall cause the Product CMO to, store
quantities of clinical supplies of Product (with or without packaging or
labeling) or commercial Product in the period prior to Regulatory Approval and
launch at the Product CMO site in a suitable storage location under the storage
requirements and conditions as set forth in the Quality Agreement or otherwise
agreed upon by the Parties. 3M shall pass through the reasonable and customary
storage charges of the Product CMO to RADIUS without further markup.

8.6
The content of the labels, packages and package inserts shall, for Product and
Applicator to be distributed and sold in the Territory, be the responsibility of
RADIUS and be in accordance with each Regulatory Approval for the Product and
the regulatory requirements of each applicable country or territory. For Product
to be distributed and sold outside the U.S., RADIUS agrees that the content of
the labels, packages and package inserts for the Product and Applicator shall be
in accordance with the regulatory requirements for the country for which the
Product and Applicator are being produced. RADIUS agrees that Product and
Applicator marking, packaging, labeling, cartons and package inserts shall
state, where and to the extent required by Applicable Law or regulation, in
appropriate places, “Manufactured by 3M Drug Delivery Systems.” All artwork for
Product and Applicator will be provided free of charge by RADIUS. RADIUS will
reimburse 3M for all reasonable internal or external costs incurred relating to
changes in labeling or packaging for Product and Applicator requested by RADIUS.
RADIUS shall reimburse 3M for the actual cost of any packaging for Product and
Applicator that is determined to be or becomes obsolete for whatever the reason
and the actual cost of disposing of any such obsolete packaging. RADIUS shall
not be responsible for any costs associated with obsolete packaging for Product
and Applicator that is in excess of the amount of packaging required to fulfill
RADIUS’ current firm Purchase Orders, except where such excess is due to minimum
order quantities for such packaging.

8.7
All Product and Applicator shall be shipped Ex-Works (Incoterms 2010). 3M shall
invoice RADIUS for the supply price upon the delivery of each shipment of
Product or Applicator to RADIUS’ carrier at 3M’s delivery point. Payments shall
be made by RADIUS in accordance with Section 7.2. RADIUS shall have [*] days
following receipt of Product or Applicator and Batch Documentation from 3M to
inspect and accept or reject delivery or to initiate an investigation of a
potential quality issue. RADIUS shall not be required to pay for any Product or
Applicator properly rejected as a result of a breach of 3M’s Product warranty
pursuant to Section 13.2. Further, 3M shall be responsible for the return or
disposal of any properly rejected Product or Applicator. Further, RADIUS shall
have a reasonable period of time, not to be less than [*] days



33
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





following discovery of a Latent Defect to inform 3M, in writing, of such Latent
Defect. Failure on the part of RADIUS to notify 3M of its rejection of the
delivered Product or Applicator or initiation of investigation of a potential
quality issue within this [*] period shall be treated by RADIUS and 3M as
RADIUS’ acceptance of the Product or Applicator unless a Latent Defect exists.

9.
ROLLING ESTIMATES, BINDING PURCHASE ORDERS

9.1
Throughout the Term, RADIUS shall deliver to 3M the monthly Rolling Estimates,
on or before the tenth (10th) day of each calendar month for Product and
Applicator. The first [*] months of such Rolling Estimates shall constitute
binding orders for Product and Applicator (“Firm Commitment”) and the following
[*] months of the Rolling Estimates shall be non-binding, good faith estimates
for Product and Applicator. In the event that any month in the Rolling Estimate
outside the Firm Commitment varies by more than [*] from the previous Rolling
Estimate, RADIUS will promptly notify 3M and the Parties shall meet to discuss
such demand change and how to best accommodate both Parties. 3M must approve any
variations of more than [*] and shall use Commercially Reasonable Efforts to
accommodate Purchase Orders for Product or Applicator in excess of the Rolling
Estimate, provided that under no circumstances shall 3M be obligated to supply
RADIUS with quantities of Product or Applicator above the applicable Rolling
Estimates on which a RADIUS Firm Commitment is based.

9.2
Concurrently with the submission of each Rolling Estimate, RADIUS shall submit a
purchase order for the Firm Commitment of Product and Applicator; provided that
the first such purchase order will be for one hundred percent (100%) of the
quantities of the Product and Applicator in the Firm Commitment and each
subsequent monthly purchase order will be for the incremental portion of the
Firm Commitment that was not the subject of a previous purchase order (i.e., the
[*] month of the Rolling Estimate) (each, a “Purchase Order”). The Purchase
Order shall communicate the desired quantities of Product and Applicator and
shipping dates. All other terms of the Purchase Order and all terms of any
acknowledgment form or invoice from 3M shall be void and of no effect, and the
terms of this Agreement shall control over such forms, or any other forms,
unless otherwise specifically agreed to in writing by both Parties. Purchase
Orders shall be deemed to be accepted by 3M unless 3M notifies RADIUS within ten
(10) Business Days that is does not accept the Purchase Order as written and 3M
shall only do so in the event 3M is aware of circumstances that will prevent the
Purchase Orders from being filled in the quantities and timing required, which
circumstances shall be promptly communicated to RADIUS. 3M shall use
Commercially Reasonable Efforts to prevent any delays or shortfalls in
fulfillment of any Purchase Orders.

9.3
3M shall meet the Purchase Orders, subject to the terms and conditions of this
Agreement. 3M shall provide RADIUS with as much advance notice as possible if 3M
determines that Manufacturing will be delayed for any reason.



34
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







9.4
Exclusive Remedy for Supply Failure - In the event of a Supply Failure with
respect to the Product or Applicator, RADIUS shall have the right to cause 3M to
effect, and 3M shall effect, a Technology Transfer to RADIUS, or a mutually
agreeable Third Party as set forth in Section 6.8 with respect to the Product or
Applicator, as applicable. Such Technology Transfer shall be at [*] cost and
expense. RADIUS shall make Commercially Reasonable Efforts to reach agreement
with any such Third Party with respect to supply of the Product or Applicator
that reflects, should 3M be able to reasonably assure RADIUS of 3M’s ability to
perform its obligations in accordance with this Agreement and to Manufacture the
Product or Applicator in accordance with RADIUS’ then-current Rolling Estimate
for the Product or Applicator, as applicable, within [*] after the date of such
Supply Failure, then RADIUS shall issue Purchase Orders equal to [*] of RADIUS’
then-current Firm Commitment for the Product or Applicator, as applicable, to
3M; provided, if 3M is unable to reasonably assure RADIUS of 3M’s ability to
perform its obligations in accordance with this Agreement and to Manufacture the
Product or Applicator in accordance with RADIUS’ then-current Rolling Estimate
for the Product or Applicator, as applicable, after such [*] period, RADIUS
shall only be obligated to issue Purchase Orders to 3M, subsequent to such [*]
period, in quantities equal to 3M’s available capacity for Product and/or
Applicator, as demonstrable and as agreed by both parties, at the end of such
[*] period.

10.
MANUFACTURING STANDARDS AND QUALITY ASSURANCE

10.1
Commercial Quality Agreement – Upon request by RADIUS, 3M and RADIUS will
negotiate in good faith a form of Quality Agreement to be entered into with a
CMO. 3M, a CMO and RADIUS will negotiate in good faith and enter into a Quality
Agreement. In the event of a conflict between any provisions of this Agreement
and the Quality Agreement with respect to quality-related activities, including
cGMP, the provisions of the Quality Agreement shall govern. In the event of a
conflict between any of the provisions of this Agreement and the Quality
Agreement with respect to any other matters, including allocation of risk,
liability and financial responsibility, the provisions of this Agreement shall
govern.

10.2
3M shall Manufacture or have Manufactured the Product and Applicator according
to all Applicable Law, cGMP, the approved Specifications and the requirements of
the Regulatory Approval for the Product and Applicator. 3M shall send
electronically to RADIUS all Batch Documentation for all Product and Applicator
as early as possible following receipt from CMO and determination that it is in
compliance with the foregoing sentence. 3M shall ensure that the CMO completes
release testing and sends such Batch Documentation to RADIUS within [*] days of
the Manufacturing date of such Product. The Parties shall work together to
establish a process to enable RADIUS to use Commercially Reasonable Efforts to
review Batch Documentation and to communicate its decision to release for
shipment to RADIUS or refusal to release the Product or Applicator or other
request for correction or clarification of the executed Batch Record, as
applicable, for shipment to RADIUS within [*] Business Days of receipt of the
Batch



35
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Documentation. Following the release of the first ten (10) batches, 3M shall
send electronically a subset of the Batch Documentation as specified by RADIUS
in lieu of all Batch Documentation subject to the right of RADIUS to request all
Batch Documentation. 3M will approve the Product and Applicator as applicable,
for release to RADIUS and RADIUS shall release the Product and Applicator as
applicable, in accordance with all applicable regulatory requirements and
release Specifications.

10.3
In the event a batch of Product fails to pass release testing due to: (A)
failure of any Compound supplied by RADIUS to meet Specifications; or (B) a
change in the Manufacturing process, raw materials or manufacturing site for
Compound used in Manufacturing such batch that 3M was not made aware of in
writing pursuant to Section 10.8 or otherwise and such failure could not
reasonably have been detected by 3M at the time of delivery of Compound to 3M,
RADIUS shall pay 3M for such Product.

10.4
Testing/Testing disputes.

A.
RADIUS shall have the final responsibility for the review of Batch Documentation
for each Lot of Product and Applicator and release the Product and Applicator to
the market, as required by 21 CFR Part 211.22. In addition to 3M’s testing,
RADIUS may test and release each Lot pursuant to the Test Methods or rely upon
3M’s testing to permit final release of such Lots. RADIUS will validate the
reliability of 3M testing for Product and Applicator on an ongoing basis as
required by cGMP regulations. In the event RADIUS rejects any Lot of Product or
Applicator for reasons other than damage during shipment, RADIUS shall use the
identical Specifications and Test Methods used by 3M to test Product or
Applicator and 3M also shall have the right to test such Lot(s). In the event
RADIUS rejects any Lot for reasons other than damage during shipment, and the
Parties do not agree upon whether the Product or Applicator met Specifications,
both Parties will discuss the matter and both shall attempt to resolve the
issue. This may involve retesting. If the Parties cannot resolve the matter, the
Parties agree to submit the dispute to an independent testing laboratory
acceptable to both Parties. The Parties will work with the independent testing
laboratory to obtain test results within [*] days. The determination of such
independent laboratory will be binding on both Parties. If more than [*] has
elapsed between the initial testing by 3M and that of the independent
laboratory, the results shall be judged according to the registered (shelf-life)
Specifications rather than any internal limits used at batch release. The cost
of the testing by the independent laboratory shall be borne by the Party whose
results were in error.

B.
Until any dispute is resolved, RADIUS will not dispose of any non-conforming
shipment without prior written authorization from, and agreement with, 3M.

C.
Nothing in this section shall change the rights RADIUS has to a remedy for
non-conforming Product or Applicator under Sections 13.2, 14.1 and 15.1.



36
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







10.5
Retained samples - 3M shall maintain samples from each Lot of Product and
Applicator, in quantities sufficient to meet regulatory guidelines of the FDA
and any other applicable Regulatory Authority and at a minimum for at least two
(2) complete analyses of all chemical and microbiological tests for one (1) year
from the date of expiration on each Lot of Product and Applicator. RADIUS shall
maintain quantities of packaged commercial Product and Applicator to meet
regulatory guidelines of the FDA and of any other applicable Regulatory
Authority. These obligations shall survive the termination of this Agreement.

10.6
Plant Inspections and Audits.

A.
3M shall allow RADIUS’ personnel and/or representatives or consultants upon no
less than thirty (30) days prior written notice, access to the areas of 3M’s
manufacturing facilities, as well as access to each CMO’s manufacturing
facilities, where the Product or Applicator is being Manufactured, stored,
packaged (if applicable), tested and documented for RADIUS during the times of
such operations, for the purpose of routine cGMP audits pertaining to Product.
3M shall have the right to [*]. For the avoidance of doubt, 3M shall lead all
audits and any such access referenced in this Section 10.6 by RADIUS’ personnel
and/or representatives shall only be permitted in the presence of authorized 3M
representatives. Such audit requests shall be made no more than once (1) per
year by no more than two (2) RADIUS personnel and be no longer than two (2) days
in length; provided, however, that RADIUS may conduct any additional “for-cause”
audits or request 3M to conduct a “for-cause” audit at the CMOs at mutually
agreed upon times with reasonable advance notification to 3M in the event that
there is a material quality or compliance issue concerning the Product or
Applicator. RADIUS shall provide 3M reasonable advance notice in writing of its
desire to have such access, except where RADIUS’ request is due to FDA action
related to Product or Applicator or to another similar urgent and important
reason, in which case, RADIUS may request more immediate access to 3M’s or CMO’s
facilities within an appropriate period of time. Under no circumstances shall
RADIUS be allowed to conduct audits of 3M’s CMOs without 3M’s presence. 3M shall
share the CMO audit results pertaining to Product or Applicator with RADIUS and
3M shall have sole responsibility to resolve any audit findings with the CMOs,
and will consult with RADIUS and reasonably take into account RADIUS’ input on
any such resolution of audit findings. Observations of 3M’s or CMO’s
manufacturing facilities, including equipment, materials documentation and audit
findings shall be 3M Confidential Information for purposes of this Agreement.

B.
3M will promptly advise RADIUS of any request for 3M facility inspection by any
Regulatory Authority. 3M will make its facilities available for inspection by
representatives of Regulatory Authorities in compliance with Applicable Law.
RADIUS may have one (1) or more representatives present at the facility during



37
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





any inspection by a Regulatory Authority relating to the Manufacture of Product
or Applicator, but for the avoidance of doubt, RADIUS’ representative shall be
sequestered until such time as 3M or the Regulatory Authority working through a
3M representative, requests information of RADIUS. Such representatives may not
directly interact with such Regulatory Authority during such inspection without
3M’s prior consent. Upon request, 3M shall provide RADIUS a copy of any report
or other communication relating to the Manufacture of Product or Applicator
issued to 3M by such Regulatory Authority following a visit to the facility,
redacted as appropriate to protect any confidential information of 3M or 3M’s
customers. 3M will provide RADIUS its proposed response to any FDA Form 483 (or
similar form issued by FDA or a foreign regulatory authority) issued in
connection with the Manufacture of the Product or Applicator, and will consider
in good faith any comments and suggestions by RADIUS with respect to such
response. All general and pre-approval inspections by the FDA of 3M
manufacturing facilities shall be managed solely by 3M personnel.

C.
3M shall at its own costs and expense take all reasonable steps required by
RADIUS or a Regulatory Authority to cure any 3M deficiencies found in any audit,
inspection or investigation described in Section 10.6A or 10.6B within a
reasonable timeframe after 3M becoming aware of such deficiency.

D.
3M shall have lead and RADIUS shall have subordinate responsibility for auditing
the CMOs.

10.7
Product Complaints – RADIUS shall have primary responsibility for receiving,
evaluating, classifying, investigating and responding to all Product and
Applicator complaints from the Territory. 3M shall, upon RADIUS’ written
request, provide reasonable cooperation in investigating all Product and
Applicator complaints that may involve the Manufacture of Product or Applicator.
If 3M receives a Product or Applicator complaint, 3M shall provide such
complaint to RADIUS within [*] receipt of such complaint.

10.8
RADIUS shall be responsible for ensuring that all suppliers of Compound
manufacture in accordance with the relevant quality standards and all Applicable
Law, including performing any necessary quality audits. RADIUS shall take such
steps with its Compound supplier as it takes with its other suppliers to make
sure such Compound suppliers notify RADIUS of any material changes in the
Manufacturing process, site of Manufacture or source of raw materials to the
extent such changes require notification to a Regulatory Authority or otherwise
impact the quality of the Compound. Upon receipt of such notice, RADIUS shall
notify 3M in writing of such change. RADIUS shall promptly work in good faith
with 3M in the investigation and resolution of any problems relating to
Compound. Each shipment of Compound from a Compound supplier must include a
Certificate of Analysis from RADIUS or the Compound supplier that substantiates
that the applicable Compound meets the applicable Specifications, cGMP and is
ready for use in Manufacture of the Product. RADIUS shall be responsible for



38
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





qualifying the Compound suppliers. Upon completion of the visual identification
and testing by 3M or the Product CMO, 3M or the Product CMO shall insert the
Compound into the Product Manufacturing process.

10.9
In the event that facilities in which either the Compound or any 3M supplied
materials incorporated into the Product or Applicator are Manufactured are the
subject of an inspection by any Regulatory Authority or RADIUS or 3M becomes
aware that a supplier’s facilities are the subject of such an inspection, and
the inspection is specific for any of the Compound or 3M supplied materials
incorporated into the Product or Applicator, the Party responsible for such
supplies shall notify the other Party and shall report to the other Party any
reports of any problems as either RADIUS or 3M becomes aware of them and to the
fullest extent it is not otherwise prohibited from disclosing such information
to the other Party.

11.
CONFIDENTIAL INFORMATION

11.1
Each Party agrees not to use or disclose Confidential Information of the other
Party for any purpose other than performing under this Agreement and, as
otherwise expressly permitted, if at all, under the terms of this Agreement.

11.2
Each Party will treat Confidential Information furnished by the other Party with
the same degree of care as if it were its own confidential proprietary
information (but under no circumstances less than a reasonable standard of care)
and, except as required for purposes of performing under or as expressly
permitted by this Agreement, will not disclose such information to any Third
Party, other than its Affiliates, owners, officers, directors, employees,
agents, subcontractors, consultants, sublicensees, collaborators, suppliers and
representatives, (collectively referred to as “Representatives”) or the CMOs who
have a need to know the Confidential Information in order to perform the
receiving Party’s obligations under this Agreement, without the prior written
consent of the Party who furnished such Confidential Information. The receiving
Party shall be responsible for the compliance and liable for any non-compliance
of all of its Representatives and the CMOs that are provided the Confidential
Information of the disclosing Party with the obligations of this Section 11.

11.3
Any disclosure to Representatives shall require such Representative to enter
into a written agreement with the receiving Party to maintain the Confidential
Information of the disclosing Party in accordance with the requirements of this
Section 11 for the period required of the disclosing Party (but under no
circumstance shall such period of time extend beyond that established for
recipients of Confidential Information as set forth in this Section 11), unless
such Representative has legally enforceable professional confidentiality
obligations.

The restrictions on the use of Confidential Information as set forth above shall
not apply to any Confidential Information which:


39
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







A.
was known by the receiving Party as evidenced by its written records made prior
to the time of receipt hereunder;

B.
either before or after the time of disclosure becomes known to the public other
than through a breach by the receiving Party or its Representatives of its
obligations under this Agreement;

C.
was lawfully disclosed to the receiving Party by a Third Party having the right
to disclose said Confidential Information; or

D.
was information developed by the receiving Party independently without use of or
reference to the Confidential Information provided by the other Party hereto as
evidenced by the receiving Party’s written records.

11.4
Required disclosures - The receiving Party shall also be entitled to disclose
the terms of this Agreement and the other Party’s Confidential Information that
is required to be disclosed (A) to or by a Regulatory Authority; (B) to comply
with Applicable Law (including, without limitation, to comply with U.S.
Securities and Exchange Commission (“SEC”), NASDAQ or stock exchange disclosure
requirements); (C) to comply with judicial process or an order of any
governmental body or a court of competent jurisdiction; or (D) to defend or
prosecute litigation; provided, however, that in each case the Party required to
disclose such Confidential Information shall use reasonable efforts to notify
the other Party in advance of such disclosure and shall provide the disclosing
Party with reasonable assistance, at disclosing Party’s expense, to obtain a
protective order and/or confidential treatment of such Confidential Information,
to the extent available, and thereafter only discloses the minimum Confidential
Information required to be disclosed in order to ensure legal compliance.
Further, the receiving Party, may disclose the terms of this Agreement only, to
any bona fide actual or prospective acquirers, underwriters, investors, lenders
or other financing sources and any bona fide actual or prospective collaborators
or (sub)licensees, subject to the requirements for disclosure of Confidential
Information set forth in Section 11.3.

11.5
Duration - Each Party’s obligations under this Article shall extend during the
Term of this Agreement entered into between the Parties and shall survive for
ten (10) years after the termination or expiration of this Agreement, including
any extensions or renewals of this Agreement. Notwithstanding the foregoing, the
obligation regarding any privileged common-interest material that has been may
be disclosed shall not expire until such material ceases to be privileged
common-interest material.

11.6
Applicability of previous CDAs - All Confidential Information exchanged between
the Parties in any confidential disclosure agreements previously executed by and
between 3M and RADIUS and the Development Agreement, shall continue to be
treated as Confidential Information under this Agreement. This Agreement shall
supplement such previous agreements to the extent the provisions of this
Agreement extend or enlarge any term of any previous agreement. This Agreement
does not change the privileged status



40
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





of any privileged common interest materials that may have been, or may be in the
future, exchanged between 3M and RADIUS.

11.7
Return of Confidential Information - Within sixty (60) days following the
termination or expiration of this Agreement and upon request of the disclosing
Party, at the option of the disclosing Party, the receiving Party shall either:
(A) return the other Party’s Confidential Information to the other Party; or (B)
destroy the other Party’s Confidential Information. The receiving Party shall be
entitled to retain one (1) record copy of the disclosing Party’s Confidential
Information for evidentiary purposes only, and RADIUS shall be entitled to
retain all Confidential Information transferred to RADIUS in connection with the
Technology Transfer.

12.
EXCLUSIVITY; INTELLECTUAL PROPERTY; LICENSES

12.1
Exclusivity – Except as expressly set forth in this Agreement, during the Term,
with respect to the delivery of Compound, PTH, and/or PTH Related Protein via
active transdermal, intradermal, or microneedle technology, 3M shall work
exclusively with RADIUS and RADIUS shall work exclusively with 3M.

12.2
Ownership of IP - Except as otherwise set forth in this Section 12.2, ownership
of any Inventions arising out of the activities contemplated in this Agreement
and the Development Agreement, as well as ownership of any Intellectual Property
Rights related to such Inventions, shall be determined by the identity of the
Inventor or Inventors in accordance with the laws of the United States. Each
Party will promptly disclose to the other Party in writing, and will cause its
Affiliates and subcontractors to so disclose, the conception or creation of any
Inventions in connection with activities contemplated under this Agreement or
the Development Agreement.

A.
3M Background IP – All right, title and interest in and to 3M Background IP
shall remain solely owned or Controlled, as the case may be, by 3M, 3M IPC, or
their Affiliates. Nothing in this Agreement shall be construed to grant any
assignment or other ownership rights in 3M Background IP to RADIUS or its
Affiliates. Except as specifically provided for in this Agreement, nothing in
this Agreement grants any licenses to 3M Background IP.

B.
RADIUS Background IP – All right, title and interest in and to RADIUS Background
IP shall remain solely owned or Controlled, as the case may be, by RADIUS or its
Affiliates. Nothing in this Agreement shall be construed to grant any assignment
or other ownership rights in RADIUS Background IP to 3M. Except as specifically
provided for in this Agreement, nothing in this Agreement grants any licenses to
RADIUS Background IP.

C.
3M Arising IP – Ownership of all right, title and interest in and to 3M Arising
IP shall vest in 3M IPC. RADIUS, on behalf of itself and its Inventors, agrees
to



41
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





assign and hereby does assign to 3M IPC any and all of its right, title, and
interest in 3M Arising IP.

D.
RADIUS Arising IP – Ownership of all right, title and interest in and to RADIUS
Arising IP shall vest in RADIUS. 3M, on behalf of itself and its Inventors,
agrees to assign and hereby does assign to RADIUS any and all of its right,
title, and interest in RADIUS Arising IP.

E.
Joint Arising IP –Ownership in all right, title and interest in and to Joint
Arising IP shall vest jointly in RADIUS and 3M IPC. Subject to the other Party’s
Background IP, and subject to Sections 6.8F, 6.8G, 12.2A, 12.2B, and 12.4C
herein, each Party shall have the right to fully exercise its ownership rights
in Joint Arising IP, including the right to exploit, transfer, license,
sublicense, encumber, or otherwise dispose of the Party’s interest in Joint
Arising IP, without notice or accounting to the other Party.

F.
Further Assurances - Each Party agrees to execute all such documents and
instruments and to perform all such acts (and cause its Affiliates, and each of
their relevant employees and agents, to execute such documents and instruments
and to perform such acts) as may be reasonably necessary in order to formally
vest ownership as set forth in this Section 12.2.

G.
Development Agreement – Within thirty (30) days after the Effective Date (or
such longer period of time as the Parties may mutually agree), the Parties shall
amend the Development Agreement to reflect the terms and conditions of this
Article 12 with the amendment attached as Exhibit E.

12.3
Patent Prosecution and Maintenance.

A.
Solely-owned Patents – The owner of Patents that are owned by only one Party,
including without limitation RADIUS Background IP, 3M Background IP, 3M Arising
IP, and RADIUS Arising IP, shall have the sole right, at the owning Party’s sole
cost and expense, to control the preparation, prosecution, and maintenance of
such Patents. Nothing in this Section 12.3 requires any Party to file, not file,
prosecute, not prosecute, maintain, or not maintain, including without
limitation the defense of any oppositions, interferences, reissue proceedings,
re-examinations and other post-grant proceedings originating in a patent office,
in each case in one or more jurisdictions, any solely owned patents. Each Party
hereby waives any claims and causes of action that it may have against the other
Party arising from any decision or act of a sole owner of any Patents to file,
not file, prosecute, not prosecute, maintain, or not maintain, the solely owned
Patents. With respect to 3M Arising IP and RADIUS Arising IP, each party
controlling the preparation, prosecution, and maintenance of such IP shall
provide the other Party with copies of and a reasonable opportunity to review
and comment upon the text of the applications prior to filing to ensure that
such



42
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





applications do not contain any of the non-filing Party’s confidential
information Should the non-filing Party request that any such confidential
information be removed prior to filing, the filing Party shall unless the
non-filing Party agrees in writing that such material may remain in the
application.

B.
Joint Arising IP -

(i)
[*] shall have the first right, at [*] cost and expense, to assume the
responsibility for and control the filing, decision not to file, prosecution,
decision not to prosecute, maintenance, or decision not to maintain, including
without limitation the defense of any oppositions, interferences, reissue
proceedings, re-examinations and other post-grant proceedings originating in a
patent office, in each case in one or more jurisdictions, of Patents that
constitute Joint Arising IP. [*] shall keep [*] sufficiently informed of the
progress of the preparation, prosecution, and maintenance of Patents that
constitute Joint Arising IP so as provide [*] with a reasonable opportunity to
provide input regarding preparation, prosecution, and maintenance of such
Patents. [*] shall consider diligently, reasonably and in good faith all input
received from [*] regarding such prosecution and maintenance. [*] will provide
[*] copies of and a reasonable opportunity to review and comment upon the text
of the applications and responses to communications received from the United
States Patent and Trademark Office relating to Patents that constitute Joint
Arising IP. Within a reasonable time of filing, [*] will provide [*] with a copy
of each application for a Patent that constitutes Joint Arising IP as filed,
together with notice of its filing date and application number. [*] will keep
[*] advised of the status of all material communications, actual and prospective
filings or submissions regarding Patents that constitute Joint Arising IP, and
will give [*] copies of and a reasonable opportunity to review and comment on
any such communications, filings and submissions proposed to be sent to any
patent office or judicial body. [*] will reasonably consider in good faith [*]
comments on the communications, filings and submission for Patents that
constitute Joint Arising IP. [*] will cooperate and assist [*] by executing such
documents that may be required for [*] to file, prosecute, or maintain Patents
that constitute Joint Arising IP.

(ii)
In the event that [*] (a) elects not to assume the responsibility for and
control of the preparation, prosecution and maintenance of any Patents that
constitute e Joint Arising IP or (b) desires to cease prosecution or maintenance
of any Patents that constitute Joint Arising IP, [*] shall provide reasonable
prior notice to [*] of such intention to abandon, or in the case of a decision
not to prepare or file a Patent that constitute Joint Arising IP, notice of such
decision within a reasonable time after the



43
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





decision is made (which notice shall, to the extent possible, be given no later
than sixty (60) days prior to the next deadline for any action that must be
taken with respect to any such Patent that constitute Joint Arising IP in the
relevant patent office, but in no case later than sixty (60) days prior to the
final deadline to take an action to avoid withdrawal or abandonment of the
Patent at issue). In such case, upon [*] written election provided no later than
thirty (30) business days after such notice from [*] , [*] shall have the right
to assume prosecution and maintenance of such Patents that constitute Joint
Arising IP at [*] cost and expense. If [*] does not provide such election within
thirty (30) business days after such notice from [*] , [*] may at its sole
discretion, continue prosecution and maintenance of such Patent that constitute
Joint Arising IP or discontinue prosecution and maintenance of such Patent that
constitute Joint Arising IP, in either event at [*] expense.

C.
Other jointly-owned IP – The Parties may, by mutual agreement, file, prosecute,
or maintain, one or more Patents relating to jointly owned Inventions that are
not Joint Arising IP. The parties will work in good faith to reach agreement
regarding the mechanism by which such Patents may be filed, prosecuted,
maintained, defended or enforced.

12.4
Infringement of Patents by Third Parties.

A.
RADIUS IP - In the event that 3M or RADIUS becomes aware of any actual,
suspected, threatened, or prospective Competitive Infringement of any RADIUS
Arising IP, such Party will notify the other Party promptly, and following such
notification, the Parties will confer. RADIUS shall have the sole right, at its
sole cost and expense, to control the enforcement of Patents that constitute
RADIUS Background IP and RADIUS Arising IP.

B.
Joint Arising IP - In the event that 3M or RADIUS becomes aware of any actual,
suspected, threatened or prospective Competitive Infringement of any Joint
Arising IP, such Party will notify the other Party promptly, and following such
notification, the Parties will confer. During the Term, [*] will have the sole
right, but not the obligation, to defend any such action or proceeding or bring
an infringement action with respect to such infringement at its own expense, in
its own name and entirely under its own direction and control, or settle any
such action or proceeding by sublicense (including, at [*] sole discretion,
granting a sublicense, covenant not to sue or other right with respect to a
compound or product). At [*] expense, [*] will reasonably assist [*] in any
action or proceeding being defended or prosecuted if so requested, and will be
named in or join such action or proceeding if requested by [*] . If [*] elects
to be represented by legal counsel, [*] will bear all of [*] related and
reasonable legal costs and expenses if [*] is required to be named in or joined
in such action or proceeding or is joined in such action or proceeding at [*]
request. [*] shall defend,



44
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





indemnify and hold [*], its Affiliates, and their respective directors,
officers, employees and agents harmless from and against any and all loss or
liability for any and all Third Party claims, causes of action, suits,
proceedings, losses, damages, fees, fines, penalties, costs and expenses
(including without limitation reasonable attorneys’ fees) related to [*]
reasonable assistance of [*] in any action or proceeding under this Section
12.4B.

C.
3M Arising IP – In the event that 3M or RADIUS becomes aware of any actual,
suspected, threatened or prospective Competitive Infringement of any 3M Arising
IP, such Party will notify the other Party promptly, and following such
notification, the Parties will confer. 3M shall have the sole right to decide
whether to: (i) control the enforcement of Patents that constitute 3M Arising
IP, at its sole cost and expense; or (ii) permit RADIUS to control the
enforcement of Patents that constitute 3M Arising IP, at RADIUS’s sole cost and
expense. For the avoidance of doubt, 3M may, at its sole discretion decide to do
neither (i) nor (ii) under this Section 12.4C. In the event that 3M permits
RADIUS to control the enforcement of Patents pursuant to clause (ii) of this
Section 12.4C, RADIUS shall defend, indemnify and hold 3M, its Affiliates, and
their respective directors, officers, employees and agents harmless from and
against any and all loss or liability for any and all Third Party claims, causes
of action, suits, proceedings, losses, damages, fees, fines, penalties, costs
and expenses (including without limitation reasonable attorneys’ fees) related
to 3M’s reasonable assistance of RADIUS in any such action or proceeding.

D.
3M shall have the sole right, at its sole cost and expense, to control the
enforcement of Patents that constitute 3M Background IP.

E.
For purposes of this Section 12.4, “Competitive Infringement” means any actual
or alleged infringing activity by a Third Party with respect to any claims of
any Patents that constitute RADIUS Arising IP, 3M Arising IP or Joint Arising IP
as it relates to transdermal, intradermal, or microneedle delivery of Compound,
PTH, or PTH Related Protein.

F.
Damages - In the event that RADIUS exercises the enforcement rights conferred in
this Section 12.4 for Competitive Infringement and recovers any damages,
payments or other sums in such action or proceeding or in settlement thereof,
such damages or other sums recovered will first be applied to all out-of-pocket
costs and expenses incurred by the Parties in connection therewith (including
attorney’s fees). If such recovery is insufficient to cover all such costs and
expenses of both Parties, the Parties will be paid pro-rata in proportion to the
total amount of costs and expenses incurred by each Party. If after such
reimbursement any funds remain from such damages or other sums recovered, such
funds will be shared as follows:

(i)
Enforcement of [*];



45
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







(ii)
Enforcement of Joint Arising IP by [*] under Section 12.4B – [*] percent ([*]%)
to RADIUS and [*] percent ([*]%) to 3M; and

(iii)
Enforcement of 3M Arising IP by RADIUS under Section 12.4C – [*] percent ([*]%)
to RADIUS and [*] percent ([*]%) to 3M.

12.5
Defense and Settlement of Third Party Patent Claims.

A.
Notification - Each Party shall promptly notify the other Party in writing if it
becomes aware of any allegation or demand by a Third Party that the activity of
either of the Parties or their Affiliates or subcontractor or sublicensee in
connection with the Manufacture, offering for sale, sale, possession, import,
export or transfer of Compound, Applicator, or and portion of the Product
infringes or is likely to infringe on a Patent or other right controlled by such
Third Party (each such allegation, a “Patent Claim”).

B.
Cooperation – Promptly after notice of a Patent Claim, the Parties shall
cooperate in evaluating the merits of such Patent Claim. The Parties shall
jointly evaluate or solicit external legal advice concerning, the validity,
enforcement, and non-infringement of the Third Party Patent or other right at
issue in such Patent Claim and also discuss and analyze possible responses to
such Patent Claim. The Parties may mutually agree to procure the right for the
Parties to continue to Manufacture, offer for sale, sell, possess, import,
export or transfer Product or Applicator, including by securing any Third Party
licenses the Parties deem necessary or desirable to procure such right. In
addition, the Parties may consider alternative activities that the Parties
reasonably believe may mitigate or eliminate the Patent Claim or otherwise
modify the Product or Applicator.

C.
RADIUS shall control the defense of any Patent Claim related to Compound or
Product. All decisions with respect to the response and defense of such Patent
Claims shall be made by RADIUS, and RADIUS shall promptly inform 3M of all
material developments in connection with the Patent Claim learned by RADIUS.

D.
3M shall control, the defense of any Patent Claim related to Patch or
Applicator. All decisions with respect to the response and defense of such
Patent Claims shall be made by 3M, and 3M shall promptly inform RADIUS of all
material developments in connection with the Patent Claim learned by 3M.

E.
Neither Party shall enter into any agreement, settlement or voluntary consent
judgment concerning any Patent Claim without the prior written consent of the
other Party, such consent not to be unreasonably withheld conditioned or
delayed.

F.
Common Interest Disclosures - With regard to any information or opinions
disclosed pursuant to this Agreement by one Party to the other Party regarding
the prosecution, maintenance, defense or enforcement of 3M Arising IP, RADIUS



46
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Arising IP or Joint Arising IP, the Parties agree that they have a common legal
interest in determining the ownership, scope, validity and/or enforcement of the
3M Arising IP, RADIUS Arising IP or Joint Arising IP, and whether, and to what
extent, Third Party Intellectual Property Rights may affect the conduct of the
Development, Manufacture and Commercialization of any Product or Applicator, and
have a further common legal interest in defending against any actual or
prospective Third Party claims based on allegations of misuse or infringement of
Intellectual Property Rights relating to the Development, Manufacture or
Commercialization of any Product or Applicator. Accordingly, the Parties agree
that all such information and materials obtained by the Parties from each other
will be used solely for purposes of the Parties’ common legal interests with
respect to the conduct of this Agreement. All such information and materials
will be treated as protected by the attorney-client privilege, the work product
privilege, and any other privilege or immunity that may otherwise be applicable.
By sharing any such information and materials, neither Party intends to waive or
limit any privilege or immunity that may apply to the shared information and
materials. No Party will have the authority to waive any privilege or immunity
on behalf of the other Party without such other Party’s prior written consent,
nor will the waiver of privilege or immunity resulting from the conduct of one
Party be deemed to apply against any other Party. To the extent that there are
any inconsistencies between this Section 12.5F and any other formalized common
interest or joint defense agreements between the Parties relating to the subject
matter of this Agreement or the Development Agreement, the terms of those common
interest or joint defense agreements between the Parties shall govern common
interest issues related to the subject matter of this Agreement or the
Development Agreement.
12.6
Licenses.

A.
Development Licenses

(i)
3M Background IP: Development License to RADIUS - Subject to the terms and
conditions of this Agreement, and during the Term, 3M hereby grants to RADIUS
and its Affiliates, a royalty-free, non-exclusive, non-transferable (except as
set forth in Section 17.3), worldwide license, under 3M Background IP, to permit
RADIUS to perform RADIUS’ responsibilities under the Development Agreement and
this Agreement, including under the Scale-Up Workplan, and to Develop the
Product and Applicator in the Territory, and for no other purpose.

(ii)
3M Arising IP: Development License to RADIUS - Subject to the terms and
conditions of this Agreement, and during the Term, 3M hereby grants to RADIUS
and its Affiliates, a royalty-free, non-exclusive, non-transferable (except as
set forth in Section 17.3), worldwide license, under 3M Arising IP, to permit
RADIUS to perform RADIUS’ responsibilities under the Development Agreement and
this Agreement, including under



47
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





the Scale-Up Workplan, and to Develop the Product and Applicator in the
Territory, and for no other purpose and subject to the exclusivity provisions in
Section 12.1.

(iii)
RADIUS Development License to 3M - Subject to the terms and conditions of this
Agreement, and during the Term, RADIUS hereby grants to 3M and its Affiliates a
royalty-free, non-exclusive, non-transferable (except to 3M’s Affiliate or in
connection with the sale, transfer, or disposal of substantially all of the line
of business to which this Agreement pertains), worldwide license under RADIUS
Background IP and RADIUS Arising IP, to perform 3M’s responsibilities under the
Development Agreement and this Agreement, including under the Scale-Up Workplan,
and to Develop the Product and Applicator in the Territory, and for no other
purpose.

(iv)
Joint Arising IP: Development License to RADIUS - Subject to the terms and
conditions of this Agreement, and during the Term, 3M hereby grants to RADIUS
and its Affiliates, a royalty-free, exclusive, non-transferable (except as set
forth in Section 17.3), worldwide license, under 3M’s interest in and to Joint
Arising IP, to permit RADIUS to perform RADIUS’ responsibilities under the
Development Agreement and this Agreement, including under the Scale-Up Workplan,
and to Develop the Product and Applicator in the Territory. For the avoidance of
doubt, the license under this Section 12.6A(iv) extends only to Development of
Product, but for no other purpose and subject to the exclusivity provisions in
Section 12.1.

(v)
The licenses under this Section 12.6A are sublicensable to bona fide
collaborators, such as licenses, sublicensees, contract research organizations
and, after a Technology Transfer, contract manufacturing organizations, but only
as necessary for the Development of the Product and Applicator.

B.
Commercialization Licenses to RADIUS

(i)
3M Background IP: Product Commercialization License to RADIUS - Subject to the
terms and conditions of this Agreement, and during the Term, 3M hereby grants to
RADIUS and its Affiliates an exclusive (even as to 3M and its Affiliates),
royalty-bearing non-transferable (except as set forth in Section 17.3),
worldwide, sublicensable (through multiple tiers) license, under 3M Background
IP, to Commercialize the Product in the Territory and for no other purpose. For
avoidance of doubt, the license granted in this Section 12.6B(i) does not grant
any rights to make, have made, sell, offer to sell, use, possess, import,
export, transfer, or otherwise dispose of or Commercialize any product other
than the Product; 3M does



48
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





not grant any license to any product, process, article of manufacture, machine,
composition of matter, improvement of any of the foregoing, or any other
Intellectual Property Right or Patent except as to the Product, and 3M further
specifically reserves all rights except as to the Product.

(ii)
3M Background IP: Applicator Commercialization License to RADIUS - Subject to
the terms and conditions of this Agreement, and during the Term, 3M hereby
grants to RADIUS and its Affiliates a royalty-free, exclusive (even as to 3M and
its Affiliates), non-transferable (except as set forth in Section 17.3),
worldwide, sublicensable (through multiple tiers) license, under 3M Background
IP, to Commercialize the Applicator in conjunction with the Product in the
Territory, and for no other purpose. For avoidance of doubt, the license granted
in this Section 12.6B(ii) does not grant any rights to make, have made, sell,
offer to sell, use, possess, import, export, transfer, or otherwise dispose of
or Commercialize the Applicator by itself or in conjunction with any product
other than the Product. 3M specifically reserves the right to commercialize the
Applicator by itself, or in conjunction with any product other than to
commercialize the Applicator in conjunction with the Product.

(iii)
3M Arising IP: Product Commercialization License to RADIUS - Subject to the
terms and conditions of this Agreement, and during the Term, 3M hereby grants to
RADIUS and its Affiliates a royalty-bearing, exclusive (even as to 3M and its
Affiliates), non-transferable (except as set forth in Section 17.3), worldwide,
sublicensable (through multiple tiers) license, under 3M Arising IP, to
Commercialize the Product in the Territory and for no other purpose. For
avoidance of doubt, the license granted in this Section 12.6B(iii) does not
grant any rights to make, have made, sell, offer to sell, use, possess, import,
export, transfer, or otherwise dispose of or Commercialize any product other
than the Product; 3M does not grant any license to any product, process, article
of manufacture, machine, composition of matter, improvement of any of the
foregoing, or any other Intellectual Property Right or Patent except as to the
Product, and 3M further specifically reserves all rights except as to the
Product.

(iv)
3M Arising IP: Applicator Commercialization License to RADIUS - Subject to the
terms and conditions of this Agreement, and during the Term, 3M hereby grants to
RADIUS and its Affiliates a royalty-free, exclusive (even as to 3M and its
Affiliates), non-transferable (except as set forth in Section 17.3), worldwide,
sublicensable (through multiple tiers) license, under 3M Arising IP, to
Commercialize the Applicator in conjunction with the Product in the Territory,
and for no other purpose. For avoidance of doubt, the license granted in this
Section 12.6B(iv) does not grant any rights to make, have made, sell, offer to
sell, use, possess,



49
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





import, export, transfer, or otherwise dispose of or Commercialize the
Applicator by itself or in conjunction with any product other than the Product.
3M specifically reserves the right to commercialize the Applicator by itself, or
in conjunction with any product other than to commercialize the Applicator in
conjunction with the Product.

(v)
Joint Arising IP: Commercialization License to RADIUS - Subject to the terms and
conditions of this Agreement, and during the Term, 3M hereby grants to RADIUS
and its Affiliates, a royalty-free, exclusive, non-transferable (except as set
forth in Section 17.3), worldwide license, under 3M’s interest in and to Joint
Arising IP, to permit RADIUS to perform RADIUS’ responsibilities under the
Development Agreement and this Agreement, including under the Scale-Up Workplan,
and to Commercialize the Product and the Applicator in conjunction with the
Product in the Territory. For the avoidance of doubt, the license under this
Section 12.6B(v) extends only to Development and Commercialization of Product
but for no other purpose.

C.
No Implied Rights - No license, sublicense or other right is or will be created
or granted hereunder by implication, estoppel or otherwise. Any licenses,
sublicenses or rights will be granted only as expressly provided in this
Agreement. Neither Party nor any of its Affiliates will use or practice any
Inventions or Intellectual Property Rights licensed or provided to such Party or
any of its Affiliates outside the scope of or otherwise not in compliance with
the rights and licenses granted to such Party and its Affiliates under this
Agreement.

13.
REPRESENTATIONS AND WARRANTIES

13.1
Each Party represents and warrants to the other that it: (A) has the right to
enter into this Agreement; (B) has no obligations to any Third Party which are
in conflict with its obligations under this Agreement; (C) has not made nor will
it make any commitments to any Third Party or Affiliate that is in conflict with
or in derogation of the rights of this Agreement; (D) will observe and comply
with all Applicable Law, including with respect to Manufacture and distribution
and sale of Product and Applicator; and (E) the person signing this Agreement
has the necessary corporate authority to legally bind the applicable Party to
the terms set forth herein.

13.2
3M Product and Applicator Warranties – 3M hereby represents and warrants that
all Product and Applicator shall: (A) be Manufactured in accordance with, cGMPs;
(B) at the time of delivery meet the Specifications for Product or Applicator,
as applicable; and (C) not be adulterated or misbranded under the FDCA. 3M shall
not be responsible for Product that does not meet Specifications,
representations or warranties as a result of the failure of RADIUS supplied
Compound to meet the Specifications, representations and warranties established
for Compound or if RADIUS has failed to notify 3M of material changes relevant
to the Compound pursuant to Section 10.8. RADIUS hereby represents



50
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





and warrants that all RADIUS supplied Compound shall at the time of delivery to
3M meet the specifications set forth in the Regulatory Approval for the
Compound.

13.3
Good Title – 3M hereby represents and warrants that, at the time 3M makes
Product or Applicator available to RADIUS for shipment, 3M has good title to
such Product or Applicator.

13.4
RADIUS Product and Applicator Warranties – RADIUS hereby represents and warrants
that it shall: (A) handle and transport the Product and Applicator in accordance
with Applicable Law, and (B) use, market, promote and sell the Product and
Applicator in accordance with Applicable Law.

13.5
No debarment – Neither Party shall use in any capacity the services of any
person who has been debarred pursuant to Section 306 of the FDCA (or similar
Applicable Laws outside of the U.S.), or who is the subject of a conviction
described in such section, and Each Party shall inform the other Party in
writing immediately if it or any person who is performing services for such
Party hereunder is debarred or is the subject of a conviction described in
Section 306 (or similar Applicable Laws outside of the U.S.), or if any action,
suit, claim, investigation or legal administrative proceeding is pending or, to
such Party’s knowledge, is threatened, relating to the debarment of such Party
or any person used in any capacity by such Party in connection with its
obligations under this Agreement.

13.6
Except as otherwise explicitly set forth herein, each party expressly disclaims
to the other party any express or implied warranty related to: (A) the
performance or nonperformance of this Agreement; (B) the implied warranties of
merchantability and fitness for a particular purpose; (C) any implied warranty
arising out of a course of dealing, custom or usage of trade; (D) any
representation or warranty of non-infringement of Third Party Intellectual
Property; or (E) any other matter or subject arising out of this Agreement.

14.
INDEMNIFICATION

14.1
3M Indemnification – Except as provided in Section 14.2, 3M shall defend and
indemnify RADIUS, its Affiliates, and their respective directors, officers,
employees and agents against and hold it harmless from any and all loss or
liability for any and all Third Party claims, causes of action, suits,
proceedings, losses, damages, demands, fees, expenses, fines, penalties or costs
(including without limitation reasonable attorney’s fees, costs and
disbursements) to the extent arising out of or resulting from: (A) any breach by
3M or its Affiliates, or subcontractors of any of 3M’s representations,
warranties and other obligations under Section 13.2, 17.12 or 17.17 of this
Agreement; (B) the gross negligence or willful misconduct by 3M or its
Affiliates or CMOs or subcontractors or their respective officers, directors,
employees, agents or consultants in performing any obligations under this
Agreement; and (C) any personal injury or alleged personal injury to any person
to the extent that such personal injury results from 3M’s breach of 3M’s
warranty set forth in Section 13.2; provided, however, 3M shall be liable



51
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





to the extent and only to the extent such breach resulted in the harm or injury
for which RADIUS seeks indemnification.

14.2
RADIUS Indemnification – Except as provided in Section 14.1, RADIUS shall
defend, indemnify and hold 3M, its Affiliates, and their respective directors,
officers, employees and agents harmless from and against any and all loss or
liability for any and all Third Party claims, causes of action, suits,
proceedings, losses, damages, fees, fines, penalties, costs and expenses
(including without limitation reasonable attorneys’ fees) to the extent arising
out of or resulting from: (A) any breach by RADIUS or its Affiliates, or
subcontractors of any of RADIUS’ representations, warranties and other
obligations under Section 13.4, 17.12 or 17.17 of this Agreement; (B) the gross
negligence or willful misconduct by RADIUS or its Affiliates or their respective
officers, directors, employees, agents or consultants in performing any
obligations under this Agreement; (C) a claim, allegation, or demand by a Third
Party that the Applicator, Compound, or any portion of the Product infringes any
patent or other Intellectual Property Right of such Third Party and (D) RADIUS’
or its agent’s handling, transportation, marketing, sale, distribution, use, or
testing of Product or Applicator.

14.3
Control of Defense – 3M and RADIUS shall promptly notify each other of any
claims for which it seeks indemnification under Sections 14.1 and 14.2 and shall
cooperate with the indemnifying Party, at the indemnifying Party’s expense, in
connection with the defense and settlement of such claims. The indemnifying
Party shall be entitled to control the defense and settlement of any such claim;
provided that the indemnifying Party may not settle the claim without the
indemnified Party’s prior written consent in the event such settlement
materially adversely impacts, or would reasonably be expected to materially
adversely impact, the indemnified Party’s rights or obligations. Further, the
indemnified Party shall have the right to participate (but not control) and be
represented in any suit or action by advisory counsel of its selection at its
own expense.

15.
LIMITED REMEDY AND LIMITATION OF LIABILITY

15.1
Except as set forth in Section 14.1, RADIUS’ sole remedy for supply of Product
or Applicator that fails to conform to the warranty provided by 3M in Section
13.2 (except in cases that such failure to conform results from use of Compound
that, at the time of delivery to 3M and/or a CMO (other than due to the actions
or inactions of 3M and/or CMO), fails to conform to the Specifications for the
Compound), including with respect to Product or Applicator that has a Latent
Defect, shall be at RADIUS’ sole election: (A) replacement (provided that
replacement is in full lot quantities) or refund of such Product; and (B) refund
for the actual cost of Compound used in such Product.

15.2
EXCEPT IN CONNECTION WITH SECTION 12.1 AND TO THE EXTENT A PARTY IS REQUIRED
UNDER SECTION 14.1 OR 14.2 TO INDEMNIFY THE OTHER PARTY IN RESPECT OF SUCH
DAMAGES CLAIMED BY A THIRD PARTY AND EXCEPT FOR DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 11 OR IN THE CASE OF



52
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE
LIABLE TO ANY OTHER PARTY FOR ANY KIND OF LOST PROFITS, REVENUE OR BUSINESS,
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES. THIS
LIMITATION ON LIABILITY APPLIES TO ANY CLAIM REGARDLESS OF THE THEORY OF LAW,
INCLUDING, BUT NOT LIMITED TO, BREACH OF CONTRACT, BREACH OF WARRANTY, TORT OR
STRICT LIABILITY.

16.
INSURANCE

16.1
During the Term, RADIUS and 3M will maintain a liability insurance program
(which may include self-insurance, premium and excess policies) covering such
risks (including, but not limited to products liability and contractual
liability) as are appropriate in accordance with the sound business practice and
each Party’s obligations under this Agreement, including, but not limited to, at
least the following liability coverage and limits:

PRODUCT LIABILITY:     $10,000,000 per occurrence and in the annual aggregate;
and
GENERAL LIABILITY: $10,000,000 per occurrence and in the annual aggregate.
3M shall also maintain errors and omissions insurance coverage with liability
coverage of at least $10,000,000 per occurrence and in the annual aggregate.
Each party shall also maintain any mandatory insurance, including but not
limited to, workers compensation coverage, in accordance with Applicable Law.
At the request of one Party, the other Party shall provide the other with a
certificate of insurance evidencing the existence of the necessary coverage on
an annual basis. Failure to request such a certificate will not relieve the
Party of its obligations under this Section 16.
17.
MISCELLANEOUS

17.1
Events of Excused Performance - Neither RADIUS nor 3M shall be considered in
default or be liable to the other Party for any delay in performance or
non-performance caused by circumstances beyond the reasonable control of such
Party, including but not limited to acts of God, explosion, fire, flood,
earthquake, war whether declared or not, accident, labor strike or labor
disturbances, sabotage, transportation strike or interference, order or decrees
of any court or action of governmental authority (each, a “Force Majeure
Event”); provided, however, that the Party seeking relief under this Section
17.1 shall immediately notify the other Party as soon as practicable and
provided diligent efforts are made to resume performance as quickly as possible.
If the Force Majeure Event shall



53
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





continue unabated for ninety (90) days, then RADIUS shall have the right to (A)
initiate Technology Transfer pursuant to Section 6.8 at RADIUS’ expense and (B)
terminate this Agreement immediately.

17.2
Notices – Except as otherwise provided herein, any notice or other
communications sent or delivered hereunder shall be in writing and shall be
effective if hand delivered or if sent by express delivery service or certified
or registered mail, postage prepaid or by facsimile transmission.

If to 3M to:
3M Drug Delivery Systems Division of 3M Company
3M Center Building 275-3E-10
St. Paul, MN 55144-1000
Attention: Division President
With a copy to Legal Affairs at the above address.
If to RADIUS to:
RADIUS HEALTH, INC.
950 Winter Street
Waltham, MA 02451
Attention: General Counsel
or to such address as a Party shall hereafter designate by notice to the other
Party. A notice shall be deemed to have been given on the date of delivery to
the Party.
17.3
Assignability – This Agreement may be assigned by either Party by prior written
consent of the other Party, provided however that such consent will not be
unreasonably withheld, conditioned or delayed. Either Party may assign this
Agreement to an Affiliate of that Party, without prior written consent of the
other Party, provided that such an Affiliate assignee has the ability to perform
the rights and duties of the assignor. Further, each Party may, without prior
written consent of the other Party, assign this Agreement and its rights and
obligations under this Agreement to a successor in connection with the merger,
acquisition, consolidation, change in control, or reorganization of such Party
or sale of all or substantially all of such Party’s assets or that portion of
its business to which this Agreement relates. Any assignment or attempted
assignment in violation of this Section 17.3 will be void.

17.4
Waiver – The failure of either Party at any time to require performance by the
other Party of any provision of this Agreement shall not affect the right of
such aggrieved Party to require future performance of that provision, and any
waiver by either Party of any breach of any provision of this Agreement must be
in writing to be effective and shall not be construed as a waiver of any
continuing or succeeding breach of such provision, a waiver of the provision
itself, or a waiver of any right under this Agreement.



54
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







17.5
Relationship of Parties – Nothing contained in this Agreement shall create a
partnership or joint venture between the Parties, and the Parties shall at all
times be considered independent contractors. Except as specifically provided
herein, neither of the Parties shall hold itself out as the agent of the other,
nor shall either of the Parties incur any indebtedness or obligation in the name
of, or which shall be binding on the other, without the prior written consent of
the other. No employees or agents of either Party shall be deemed employees or
agents of the other Party.

17.6
Governing Law/Venue – The Parties consent to and this Agreement shall be
construed the Delaware law, excluding any conflicts or choice of law provision
to the contrary.

17.7
3M and RADIUS agree to resolve any questions, claims, disputes, or litigation in
any way arising from or relating to this Agreement, its negotiation,
performance, termination, alleged breach, or any rights or remedies sought
therefore (collectively and individually, a “dispute”), exclusively by the
following sequence of dispute resolution methods:

A.
in-person, good faith negotiations between senior executives of the Parties
authorized to fully resolve the matter over a period of not less than thirty
(30) days; and

B.
to the extent any dispute is not fully resolved pursuant to Section 17.7A, and
as a last resort only, either Party may commence litigation in a federal court
of competent jurisdiction in Delaware.

17.8
In the event of litigation, each Party consents to the exclusive and personal
jurisdiction of the specified courts. Nothing in this Section 17.8 shall
preclude a Party from taking any action reasonably necessary to prevent
immediate and irreparable harm to that Party; provided, however, that the Party
taking any such action shall do so in the court specified in Section 17.7B and
such Party after taking such action remains obligated to resolve the underlying
claim or dispute giving rise to such action by means of the dispute resolution
methods of Section 17.7.

17.9
Waiver of Jury Trial - IN THE EVENT OF LITIGATION, EACH PARTY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS IT CONTEMPLATES. THIS WAIVER
APPLIES TO ANY ACTION OR LEGAL PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.

17.10
Entire Agreement/Interpretation – This Agreement, the Quality Agreement and the
Development Agreement constitute the entire understanding of the Parties hereto,
and cancel and supersede, all previous agreements between the Parties, with
respect to the matters contained herein. In the event of a conflict between this
Agreement and any other agreement between the Parties, this Agreement shall
prevail. No modification of



55
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





this Agreement or terms or conditions hereof shall be binding upon a Party
unless approved in writing by an authorized representative of each of the
Parties. This Agreement has been prepared jointly and shall not be strictly
construed against a Party. For the avoidance of doubt, this Agreement and the
transactions contemplated hereby do not amend, restate, supplement or otherwise
modify any of the terms or conditions of any other agreement between the
Parties, including the Development Agreement.
17.11
Partial Invalidity – In case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement, but this Agreement shall be construed as if
such invalid, illegal or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause completion of the transactions
contemplated herein to be impossible or significantly frustrated and provided
that the performance required by this Agreement with such clause deleted remains
substantially consistent with the intent of the Parties.

17.12
Except as required by Applicable Law and subject to regulatory requirements
relating to identification of a manufacturer on Product and Applicator
packaging, RADIUS will make no use whatsoever of the 3M name or its trademarks
to sell or promote Product and Applicator without the prior written approval of
3M. The decision to grant or withhold such approval is within the sole
discretion of 3M. Except as required by Applicable Law, RADIUS will not use or
reproduce any of 3M’s name or trademarks in any manner without prior written
approval of 3M. Except as required by Applicable Law, 3M will not use or
reproduce any of RADIUS’ name or trademarks in any manner without prior written
approval of RADIUS. Any press releases 3M may wish to make with respect to the
Product or Applicator or that uses RADIUS’ name or trademarks shall be subject
to advanced approval by RADIUS. To the extent any press releases RADIUS may wish
to make with respect to the Product uses the 3M name or its trademarks, such
press releases shall be subject to advanced approval by 3M solely with respect
to the use of such 3M name or its trademarks. Either Party may subsequently
publicly disclose any information in the same form as previously contained in
any approved press release without further approval by the other Party, but for
the avoidance of doubt, any public disclosure that includes either Party’s name
or trademark that is not in the same form as a previously approved disclosure
requires the prior written approval of the other Party. Each Party shall use
commercially reasonable efforts to seek the other Party’s approval of such
disclosures with at least five (5) Business Days’ notice.

17.13
Headings – The headings of the articles or sections of this Agreement are for
the convenience of the Parties only and shall not be deemed a substantive part
of this Agreement.

17.14
Execution – This Agreement may be executed by counterparts and by transmission
of separately signed signature pages to the other Parties, and if required by
either Party, followed by mail of the originals.



56
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







17.15
Survivorship – Any of the provisions of this Agreement that are expressed or
implied to survive the expiration or termination of this Agreement shall remain
in full force and effect pursuant to their terms upon expiration or termination
of this Agreement, including without limitation: (A) Sections 4.4A, 4.4C, 12.3B,
12.4B and 12.6 (each of the foregoing Sections pursuant to a Technology Transfer
and subject to Section 6.8); (B) Sections 4.4D, 4.4E, 6.4, 6.7, 6.8, 7.10 (to
the extent expressly stated therein), 10.5, 10.7, and 12.2; (C) Sections 7.7,
7.8, and 7.9 (each of the foregoing Sections with respect to the final calendar
quarter of the Term and sell-off period under the last sentence of this Section
17.15); and (D) Articles 1 (to the extent necessary to give effect to other
surviving provision), 11, 13, 14, 15, and 17. All other rights and obligations
of the Parties under this Agreement shall cease upon expiration or termination
of this Agreement. Upon the early termination of this Agreement (other than as
set forth in Section 6.8), RADIUS, its Affiliates and its (sub)licensees may
sell any works-in-progress and inventory of Product and/or Applicators that
exist as of the effective date of termination or that are delivered to RADIUS
post-termination pursuant to Section 6.7, provided that (i) RADIUS makes the
applicable royalty payments for Product to 3M (pursuant to Section 7.8), and
(ii) RADIUS, its Affiliates and (sub)licensees sell all such Product and/or
Applicators within [*] after the effective date of termination.

17.16
Bankruptcy - All licenses and rights to licenses granted under or pursuant to
this Agreement by 3M to RADIUS are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The Parties agree that RADIUS, as a licensee of such rights
under this Agreement, shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code. 3M (in any capacity, including
debtor-in-possession) and its successors and assigns (including any trustee)
agrees not to interfere with the exercise by RADIUS or its Affiliates of its
rights and licenses to such intellectual property in accordance with this
Agreement. The foregoing provisions are without prejudice to any rights RADIUS
may have arising under the Bankruptcy Code or other Applicable Law.

17.17
Compliance – Each of RADIUS and 3M Company, acting through its Drug Delivery
Systems Division, and 3M IPC represents, warrants and covenants that such Party
and its Representatives will perform all of such Party’s obligations under this
Agreement in compliance with all Applicable Law. Each Party further represents
and warrants that neither it nor its Representatives will take any action that
might cause the other Party to violate any Applicable Law. Each Party will
advise the other Party immediately if it learns, or has any reason to know, of:
(A) any violation of any Applicable Law by such Party or its Representatives
that occurred or may have occurred in performing such Party’s obligations under
this Agreement; or (B) any failure of such Party or any of its Representatives
to comply with such Party’s obligations under this Section 17.17.

[signature page is the next page]


57
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------











58
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, authorized representatives for each of the Parties hereto
have caused this Agreement to be duly executed in duplicate as of the date and
year above stated.
ACCEPTED AND AGREED TO:
3M COMPANY
Signed: /s/ Silvia M. Perez    
Dated: 02/27/2018    
Silvia M. Perez
3M Drug Delivery Systems President and General Manager
3M INNOVATIVE PROPERTIES COMPANY
Signed: /s/ Ted Ringsred    
Dated: February 27, 2018    
Printed: Ted Ringsred    
Title: Secretary    
RADIUS HEALTH, INC.
Signed: /s/ Jose Carmona    
Dated: February 27, 2018    
Printed: Jose Carmona    
Title: Chief Financial Officer    




59
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------









60
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------








Exhibit A
Scale-up Workplan



--------------------------------------------------------------------------------

EXHIBIT A
WORK PLAN SUMMARY

--------------------------------------------------------------------------------





Objective


This work plan covers the development of the ABALOPARATIDE-sMTS drug product
from the current configuration through manufacture of Phase III clinical
supplies at 3M. [*]




[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------











Exhibit B
CMO Start-up Fees Schedule (Non-Binding Estimate)


[*]




[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------











Exhibit C
Material Terms of 3M-CMO Contracts with respect to Product and Applicator (batch
cancellation fees/early termination fees, etc.)


Agreement with Product CMO (i.e., Patheon):
Termination Fees (for clarity, [*]):
1.
If the Product CMO agreement is terminated prior to [*].

2.
If the Product CMO agreement is terminated following [*].

3.
If the Product CMO agreement is terminated following [*].

4.
If the Product CMO agreement is terminated following [*].

5.
The termination fees are considered liquidated damages for reduced supply of
Product from Patheon to 3M and 3M’s customer and will not be considered a
penalty.

6.
The above fees are in addition to fees associated with refunding Product CMO for
[*], and other similar fees associated with the termination or expiration of the
Product CMO agreement.





[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------









EXHIBIT D


Pricing ([*])
D.1    “[*]


D.2    The initial supply price for Product as of the Effective Date is based on
[*] (the “Pricing Factors”). For clarity, the Pricing Factors will not include
any cost of capital equipment or depreciation expenses related to any equipment
or capital that RADIUS pays for or reimburses 3M for under this Agreement.
D.3    As of the Effective Date, the initial, [*] supply price for the Product
(without the Applicator) is as set forth in the table below. For clarity, such
[*] supply price is expected to [*] in accordance with the provisions of this
Exhibit D based upon (i) finalization of the Pricing Factors and (ii) [*] being
responsible for paying the costs of [*] of this Agreement. The initial [*]
supply price is based on Ex Works shipping terms (Incoterms 2010).
Annual Volume (Product)
Estimated Price
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



D.4    RADIUS acknowledges that, as of the Effective Date, 3M has not negotiated
or executed a commercial supply agreement for the Applicator. The initial price
for the Applicator will be provided to RADIUS within [*] after the execution of
the commercial supply agreement with the Applicator CMO and will be based on Ex
Works shipping terms (Incoterms 2010) and is expected not to exceed [*] Dollars
($[*]) per unit for volumes greater than [*] units per Calendar Year.
D.5    Promptly following [*] of the [*] for the Product and Applicator, as
applicable, (and in any event, within thirty (30) days after the date of each
such [*]),[*] will adjust (increase or decrease) the pricing for the Product
within the volume based tiers and the pricing for the Applicator, as applicable,
solely to the extent necessary for [*] for the Product and/or Applicator, based
on [*] in accordance with Section 1.29 of this Agreement. 3M will use
Commercially Reasonable Efforts to (a) minimize cost increases for the Product
and the Applicator. The [*] adjusted pricing for the Product and Applicator, as
applicable, will be used to establish pricing




[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







for the Product and Applicator, as applicable, for the subsequent Calendar Year,
based on RADIUS’ forecasted volume for such subsequent Calendar Year.
Thereafter, no later than [*] of




[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







each Calendar Year, [*] and provide written notice to RADIUS of any adjustments
(increases or decreases) to the supply price tiers in the case of Product and
adjusted price in the case of Applicator (“Adjusted Prices”), solely to the
extent necessary to [*], as applicable, based on [*] in accordance with Section
1.29 of this Agreement. 3M will reconcile the prices charged to RADIUS during
the previous year with the Adjusted Prices considering RADIUS actual volume
purchased and issue (i) a report detailing the foregoing reconciliation and (ii)
either a credit or an invoice for any deviations from actual amounts invoiced
for the Product and Applicator, as applicable, in the prior Calendar Year under
the appropriate Adjusted Price for the Product and for the Applicator. The
Adjusted Prices for the Product and Applicator, as applicable, based on the
foregoing reconciliation process will be implemented beginning in [*] of each
Calendar Year.
D.6    The JMC will review and approve proposals to share economics on an
equitable basis based on cost-out programs (e.g., if 3M invests resources in a
cost-out program for the Product or Applicator, [*] to share the benefits of
such cost-out program with RADIUS).
D.7    Prior to the Effective Date, 3M has provided RADIUS with an estimated
detailed [*] expected as of the Effective Date for the Product at the various
volume tiers. In the event that, prior to First Commercial Sale of the Product,
[*]. 3M commits to provide RADIUS with the [*] at the time it is available, and
no later than [*].
D. 8    Any adjustments to pricing for Product and Applicator pursuant to this
Exhibit D may be audited on behalf of RADIUS in accordance with Section 7.10
(mutatis mutandis).




[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------











EXHIBIT E


Amendment To Development Agreement


•SIXTH AMENDMENT TO DEVELOPMENT AND CLINICAL SUPPLIES AGREEMENT


This Sixth Amendment (“Amendment”) is entered into as of February 27, 2018 by
and among 3M Company, a Delaware company, acting through its Drug Delivery
Systems Division, having a principal place of business at 3M Center, St. Paul,
Minnesota 55144 (“3M Company”), and 3M Innovative Properties Company, a Delaware
company, having a principal office at 3M Center, St. Paul Minnesota 55144 (“3M
IPC”), (3M COMPANY and 3M IPC collectively “3M”), on the one hand, and Radius
Health, Inc., a Delaware company having a principal office at 950 Winter Street,
Waltham, MA 02451 (hereinafter “RADIUS”), on the other hand, and amends the
Development and Clinical Supplies Agreement dated June 19, 2009, as amended by
the Amendment dated as of December 31, 2009, the Second Amendment dated as of
September 16, 2010, the Third Amendment dated as of September 29, 2010, the
Fourth Amendment dated as of March 2, 2011 and the Fifth Amendment dated as of
November 30, 2012 (hereinafter, the “Agreement”). Capitalized terms used in this
Amendment and not defined herein are used with the meanings ascribed to them in
the Agreement.


RECITALS:


WHEREAS, the Parties have entered into a Scale-Up and Commercial Supply
Agreement on February 27, 2018 (the “Commercial Supply Agreement”); and


WHEREAS, the Parties desire to enter into this Amendment to extend the term of
the Agreement and to amend the intellectual property provisions of the
Agreement.


NOW, THEREFORE, in consideration of the Recitals (which are incorporated herein)
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree to amend the Agreement as follows:


1.Article 7 (Intellectual Property) shall be deleted, and the terms and
conditions set forth in Article 12 of the Commercial Supply Agreement are hereby
incorporated by reference (mutatis mutandis) and shall be effective as if fully
set forth herein. Article 1 of the Agreement shall be amended to add the
relevant defined terms from Article 1 of the Commercial Supply Agreement that
are used in Article 12 of the Commercial Supply Agreement (mutatis mutandis) and
shall be effective as if fully set forth herein. For clarity, the Parties
acknowledge and agree that all of the intellectual property provisions
(including, without limitation, definitions, inventorship, allocation of
ownership, prosecution and enforcement rights) in the Agreement shall be
construed, and the respective rights of the Parties shall be determined, in
accordance with Article 12 of the Commercial Supply Agreement (mutatis
mutandis).




[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------









2. Section 11.1 shall be deleted and replaced in its entirety as follows:


11.1
The Agreement shall become effective on the Effective Date, and unless earlier
terminated pursuant to this Article 11, shall remain in effect until the tenth
(10th) anniversary of the Effective Date (the “Initial Term”). Upon the
expiration of the Initial Term, this Agreement will automatically renew for
successive additional one (1) year terms (collectively with the Initial Term,
the “Term”) until the earliest of (a) the expiration or termination of the
Commercial Supply Agreement, (b) the mutual written agreement of the Parties, or
(c) prior written notice by a Party to the other Party at least ninety (90) days
prior to the end of the then-current Term that such Party declines to extend the
Term.



3.Section 12.8 shall be deleted and replaced in its entirety as follows:
•
12.8    Notices – Except as otherwise provided herein, any notice or other
communications sent or delivered hereunder shall be in writing and shall be
effective if hand delivered or if sent by express delivery service or certified
or registered mail, postage prepaid, or by facsimile transmission.



If to 3M to:
3M Drug Delivery Systems Division of 3M Company
3M Center Building 275-3E-10
St. Paul, MN 55144-1000
Attention: Division President
With a copy to Legal Affairs at the above address.
If to RADIUS to:
RADIUS HEALTH, INC.
950 Winter Street
Waltham, MA 02451
Attention: General Counsel
or to such address as a Party shall hereafter designate by notice to the other
Party. A notice shall be deemed to have been given on the date of delivery to
the Party.
4.Except to the extent expressly amended by this Amendment, all of the terms,
provisions and conditions of the Agreement are hereby ratified and confirmed and
shall remain in full force and effect. The term “Agreement”, as used in the
Agreement, shall henceforth be deemed to be a reference to the Agreement as
amended by this Amendment.


5.This Amendment may be executed in counterparts, each of which will be deemed
an original with all such counterparts together constituting one instrument.


[remainder of this page intentionally left blank]




[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date set forth above.


3M COMPANY
Signed:     
Printed:     
Title:     
3M INNOVATIVE PROPERTIES COMPANY
Signed:     
Printed:     
Title:     
RADIUS HEALTH, INC.
Signed:     
Printed:     
Title:     














[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

